 



MASTER SEPARATION AGREEMENT
between
SARA LEE CORPORATION
and
HANESBRANDS INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I SEPARATION     2  
     Section 1.1
  Separation Date     2  
     Section 1.2
  Closing of Transactions     2  
 
            ARTICLE II DOCUMENTS AND ITEMS TO BE DELIVERED ON THE SEPARATION
DATE     2  
     Section 2.1
  Documents to be Delivered by Sara Lee     2  
     Section 2.2
  Documents to be Delivered by HBI     3  
 
            ARTICLE III THE DISTRIBUTION AND ACTIONS PENDING THE DISTRIBUTION  
  3  
     Section 3.1
  Transactions Prior to the Distribution     3  
     Section 3.2
  Conditions Precedent to Consummation of the Distribution     4  
     Section 3.3
  Distribution     5  
     Section 3.4
  Cooperation and Further Assurances Regarding the Distribution     6  
     Section 3.5
  Fractional Shares; Unclaimed Shares or Cash     6  
     Section 3.6
  Financing Arrangements     7  
 
            ARTICLE IV CONTRIBUTION AND ASSUMPTION     7  
     Section 4.1
  Contribution of Assets and Assumption of Liabilities     7  
     Section 4.2
  HBI Assets     8  
     Section 4.3
  HBI Liabilities     10  
     Section 4.4
  Shared Contracts     13  
     Section 4.5
  Excluded Assets, Excluded Liabilities and Certain Other Matters     13  
     Section 4.6
  Methods of Transfer and Assumption     15  
     Section 4.7
  Documents Relating to Transfers of HBI Assets and Assumption of HBI
Liabilities     17  
     Section 4.8
  Governmental Approvals and Third Party Consents     17  
     Section 4.9
  Nonrecurring Costs and Expenses     18  
     Section 4.10
  Novation of Assumed HBI Liabilities     19  
     Section 4.11
  No Representation or Warranty     20  
     Section 4.12
  Settlement of Intercompany Accounts     20  
 
            ARTICLE V COVENANTS AND OTHER MATTERS     20  
     Section 5.1
  Other Agreements     20  
     Section 5.2
  Agreement For Exchange Of Information     21  
     Section 5.3
  Confidentiality     24  
     Section 5.4
  Privileged Matters     26  
     Section 5.5
  Payment Of Expenses     27  
     Section 5.6
  Release of Security Interest     28  
     Section 5.7
  Litigation     28  
     Section 5.8
  Employee Discounts     28  
     Section 5.9
  Termination Of Agreements     28  
     Section 5.10
  Cooperation In Obtaining New Agreements     29  
     Section 5.11
  Cooperation With Respect To Procurement Agreements     29  

i



--------------------------------------------------------------------------------



 



             
     Section 5.12
  Non-Solicitation Of Employees     30  
     Section 5.13
  Stockholder Actions     30  
     Section 5.14
  CTHL Employees     30  
 
            ARTICLE VI MISCELLANEOUS     30  
     Section 6.1
  Entire Agreement; Incorporation Of Schedules And Exhibits     30  
     Section 6.2
  Amendment and Waiver     30  
     Section 6.3
  No Implied Waivers; Cumulative Remedies; Writing Required     31  
     Section 6.4
  Parties In Interest     31  
     Section 6.5
  Assignment; Binding Agreement     31  
     Section 6.6
  Limitation On Damages     31  
     Section 6.7
  Notices     31  
     Section 6.8
  Severability     32  
     Section 6.9
  Governing Law     32  
     Section 6.10
  Submission To Jurisdiction     32  
     Section 6.11
  Waiver Of Jury Trial     33  
     Section 6.12
  Amicable Resolution     33  
     Section 6.13
  Arbitration     34  
     Section 6.14
  Waiver of Bulk-Sales Laws     35  
     Section 6.15
  Construction     36  
     Section 6.16
  Counterparts     36  
     Section 6.17
  Delivery By Facsimile Or Other Electronic Means     36  
 
            ARTICLE VII DEFINITIONS     36  

ii



--------------------------------------------------------------------------------



 



MASTER SEPARATION AGREEMENT
     This Master Separation Agreement (this “Agreement”) is dated as of
August 31, 2006, between Sara Lee Corporation, a Maryland corporation (“Sara
Lee”), and Hanesbrands Inc., a Maryland corporation (“HBI”).
     Capitalized terms used in this Agreement and not otherwise defined shall
have the meanings ascribed to such terms in Article VII below.
RECITALS
     WHEREAS, Sara Lee, through its branded apparel business in the Americas and
Asia, is engaged in the business of designing, manufacturing, sourcing and
selling apparel essentials such as t-shirts, bras, panties, men’s underwear,
kids’ underwear, socks, hosiery, casualwear and activewear, as described in the
Registration Statement defined below (the “Branded Apparel Business”);
     WHEREAS, the Board of Directors of Sara Lee has determined that it would be
appropriate and desirable to separate the Branded Apparel Business from Sara
Lee;
     WHEREAS, Sara Lee has caused HBI to be incorporated in order to facilitate
such separation;
     WHEREAS, Sara Lee currently owns all of the issued and outstanding shares
of common stock of HBI (the “HBI Common Stock”);
     WHEREAS, the Boards of Directors of Sara Lee and HBI have each determined
that it would be appropriate and desirable for Sara Lee and certain of its
Subsidiaries to contribute and transfer to HBI, and for HBI to receive and
assume, directly or indirectly, certain assets and liabilities associated with
the Branded Apparel Business as further described herein (the “Separation”);
     WHEREAS, Sara Lee and HBI currently contemplate that, following the
Separation, Sara Lee will distribute, on a pro rata basis, to the holders of the
issued and outstanding shares of Sara Lee’s common stock (the “Sara Lee Common
Stock”) all of the issued and outstanding shares of HBI Common Stock owned by
Sara Lee as further described herein (the “Distribution”);
     WHEREAS, the HBI Common Stock to be distributed in the Distribution will be
registered pursuant to a registration statement on Form 10 filed under the
Exchange Act (such registration statement, together with all amendments and
supplements thereto, the “Registration Statement”); and
     WHEREAS, the parties intend in this Agreement to set forth the principal
arrangements between them regarding the Separation and the Distribution.
     NOW, THEREFORE, in consideration of the foregoing and the terms,
conditions, covenants and provisions of this Agreement, Sara Lee and HBI
mutually covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
SEPARATION
     Section 1.1 Separation Date. Unless otherwise provided in this Agreement or
in any Ancillary Agreement, the effective time and date of each transfer of
property, assumption of liability, license, undertaking, or agreement in
connection with the Separation shall be 12:01 a.m., Central Time, on August 31,
2006, or such other date as may be determined by Sara Lee (the “Separation
Date”).
     Section 1.2 Closing of Transactions. Unless otherwise provided herein, the
closing of the transactions contemplated in Article II shall occur on the
Separation Date.
ARTICLE II
DOCUMENTS AND ITEMS TO BE
DELIVERED ON THE SEPARATION DATE
     Section 2.1 Documents to be Delivered by Sara Lee. On the Separation Date,
Sara Lee will deliver, or will cause its appropriate Subsidiaries to deliver, to
HBI all of the following agreements, documents and instruments (collectively,
together with all agreements, documents and instruments contemplated hereby or
thereby or executed in connection herewith or therewith, the “Ancillary
Agreements”):
          (a) A duly executed Employee Matters Agreement substantially in the
form attached hereto as Exhibit A (the “Employee Matters Agreement”);
          (b) A duly executed Tax Sharing Agreement substantially in the form
attached hereto as Exhibit B (the “Tax Sharing Agreement”);
          (c) A duly executed Master Transition Services Agreement substantially
in the form attached hereto as Exhibit C (the “Master Transition Services
Agreement”);
          (d) A duly executed Real Estate Matters Agreement substantially in the
form attached hereto as Exhibit D (the “Real Estate Matters Agreement”);
          (e) A duly executed Indemnification and Insurance Matters Agreement
substantially in the form attached hereto as Exhibit E (the “Indemnification and
Insurance Matters Agreement”);
          (f) A duly executed Intellectual Property Matters Agreement
substantially in the form attached hereto as Exhibit F (the “Intellectual
Property Matters Agreement”);
          (g) Resignations of each individual who is an officer or director of
HBI and who is or will be an employee, officer or director of Sara Lee or its
Subsidiaries from and after the closing of the transactions contemplated by this
Agreement from any and all offices and directorships of HBI held by such
individual, such resignations to be effective on the day prior to the
Distribution Date;

2



--------------------------------------------------------------------------------



 



          (h) Stockholder consents (or similar actions) to (i) remove each
individual who is an officer or director of any Subsidiary of Sara Lee which
will be transferred to HBI in connection with the Separation and who is or will
be an employee, officer or director of Sara Lee or its Subsidiaries from and
after the closing of the transactions contemplated by this Agreement from any
and all offices and directorships of the Subsidiaries to be transferred to HBI,
such removals to effective as of the Separation Date, and (ii) remove each
individual who is an officer or director of any Subsidiary of Sara Lee which
will not be transferred to HBI in connection with the Separation and who is or
will be an employee, officer or director of HBI or its Subsidiaries from and
after the closing of the transactions contemplated by this Agreement from any
and all offices and directorships of the Subsidiaries not being transferred to
HBI, such removals to effective as of the Separation Date; and
          (i) Such other agreements, documents or instruments as the parties may
agree are necessary or desirable in order to achieve the purposes hereof.
     Section 2.2 Documents to be Delivered by HBI. On the Separation Date, HBI
will deliver, or will cause its appropriate Subsidiaries to deliver, to Sara Lee
all of the following Ancillary Agreements:
          (a) In each case where HBI is a party to any Ancillary Agreement, a
duly executed counterpart of such Ancillary Agreement;
          (b) Resignations of each individual who is an officer or director of
Sara Lee and who is or will be an employee, officer or director of HBI or its
Subsidiaries from and after the closing of the transactions contemplated by this
Agreement from any and all such offices and directorships of Sara Lee held by
such individual, such resignations to be effective upon the Distribution Date;
and
          (c) Such other agreements, documents or instruments as the parties may
agree are necessary or desirable in order to achieve the purposes hereof.
ARTICLE III
THE DISTRIBUTION AND ACTIONS PENDING THE DISTRIBUTION
     Section 3.1 Transactions Prior to the Distribution. Subject to the
conditions specified in Section 3.2, Sara Lee and HBI shall use their reasonable
best efforts to consummate the Distribution. Such efforts shall include, without
limitation, those specified in this Section 3.1.
          (a) Registration Statement. Sara Lee and HBI shall cooperate in
preparing and filing the Registration Statement with the Securities and Exchange
Commission (the “Commission”). Subsequent to filing the Registration Statement,
Sara Lee and HBI shall cooperate in the preparation and filing of any amendments
or supplements thereto as may be necessary in order to cause the same to become
and remain effective as required by law, including, without limitation, filing
such amendments or supplements to the Registration Statement as may be required
by the Commission or federal, state or foreign securities laws. Sara Lee and HBI
shall also cooperate in preparing, filing with the Commission and causing to
become effective any registration statements or amendments or supplements
thereof which are

3



--------------------------------------------------------------------------------



 



required to reflect the establishment of, or amendments or supplements to, any
employee benefit and other plans necessary or appropriate in connection with the
Separation, the Distribution, or the other transactions contemplated by this
Agreement and the Ancillary Agreements.
          (b) Other Securities Laws Matters. Sara Lee and HBI shall take all
such actions as may be necessary or appropriate under the securities or blue sky
laws of any state of the United States (and any comparable laws under any
foreign jurisdiction) in connection with the Distribution.
          (c) Preparation of Materials and Presentations. Sara Lee and HBI shall
participate in the preparation of materials and presentations as Sara Lee and
its financial advisors shall deem necessary or desirable from time to time.
          (d) Information Statement. Sara Lee shall, as soon as practicable
after the Registration Statement is declared effective under the Exchange Act
(or, after consultation with counsel, prior to such effectiveness) and the Board
of Directors of Sara Lee has approved the Distribution, cause the Information
Statement to be mailed to the Record Holders.
          (e) Other Materials. Sara Lee and HBI shall prepare and mail, on or
prior to the Distribution Date, to the holders of Sara Lee Common Stock, such
other information concerning HBI, its business, operations and management, the
Separation, the Distribution and such other matters as Sara Lee in its sole and
absolute discretion determines are necessary or desirable and as may be required
by law. Sara Lee and HBI will prepare, and Sara Lee or HBI (as applicable) will,
to the extent required under applicable law, file with the Commission any such
documentation and any requisite no action letters which Sara Lee in its sole and
absolute discretion determines are necessary or desirable to effectuate the
Distribution and Sara Lee and HBI shall each use its reasonable best efforts to
obtain all necessary approvals from the Commission with respect thereto as soon
as practicable.
          (f) NYSE Listing. HBI shall prepare, file and use its reasonable best
efforts to seek to make effective, an application for listing of the HBI Common
Stock on the New York Stock Exchange (“NYSE”), subject to official notice of
distribution.
     Section 3.2 Conditions Precedent to Consummation of the Distribution. The
obligations of the parties to use their reasonable best efforts to consummate
the Distribution (the date of the distribution as determined by Sara Lee in its
discretion, is referred to as the “Distribution Date”) shall be conditioned on
the satisfaction of the following conditions and any other conditions as are
determined by Sara Lee, in its discretion:
          (a) Registration Statement. The Registration Statement shall have been
declared effective by the Commission, and there shall be no stop-order in effect
with respect thereto, and no proceeding for that purpose shall have been
instituted by the Commission.
          (b) Blue Sky. The actions and filings with regard to applicable
securities and blue sky laws of any state of the United States (and any
comparable laws of any foreign jurisdictions) shall have been taken and, where
applicable, have become effective or been accepted.

4



--------------------------------------------------------------------------------



 



          (c) NYSE Listing. The HBI Common Stock to be distributed pursuant to
the Distribution shall have been accepted for listing on the NYSE, on official
notice of distribution.
          (d) No Legal Restraints. No order, injunction or decree issued by any
court or agency of competent jurisdiction or other legal restraint or
prohibition preventing the consummation of the Separation or the Distribution or
any of the other transactions contemplated by this Agreement and the Ancillary
Agreements shall be in effect.
          (e) Separation. The Separation shall have become effective in
accordance with the terms of this Agreement and the Ancillary Agreements.
          (f) Financing. (i) HBI and HBI Branded Apparel Limited, Inc. (among
others) shall have entered into the Financing Agreements, (ii) HBI Branded
Apparel Limited, Inc. shall have repaid the $450 million in principal owing to
Sara Lee or its assignee under that certain promissory note dated as of
August 29, 2006 plus any accrued but unpaid interest thereon, (iii) HBI shall
have declared and paid a cash dividend to Sara Lee in the amount of
$1.95 billion and (iv) Sara Lee shall be satisfied in its sole discretion that
as of the Effective Time it will have no obligation or other Liability
whatsoever under the Financing Agreements.
          (g) Opinion. Sara Lee shall have received from an investment banking
or valuation firm a solvency opinion (or similar opinion) with regard to HBI,
such opinion to be in form and substance satisfactory to Sara Lee in its sole
discretion.
          (h) IRS Private Letter Ruling or Opinion of Counsel. A private letter
ruling from the Internal Revenue Service or an opinion of counsel shall have
been obtained, and shall continue in effect, to the effect that, among other
things, the Distribution will qualify as a tax-free distribution for federal
income tax purposes under Section 355 of the Code and the transfer to HBI of the
HBI Assets and the assumption by HBI of the HBI Liabilities in connection with
the contribution contemplated by Article IV will not result in recognition of
any gain or loss to Sara Lee, HBI or Sara Lee’s or HBI’s stockholders for
federal income tax purposes, and such ruling or opinion shall be in form and
substance satisfactory to Sara Lee in its sole discretion.
          (i) No Termination. This Agreement shall not have been terminated.
     The foregoing conditions are for the sole benefit of Sara Lee and shall not
give rise to or create any duty on the part of Sara Lee or Sara Lee’s Board of
Directors to waive or not to waive any such conditions or in any way limit Sara
Lee’s right to terminate this Agreement as set forth in Section 3.3(d) or alter
the consequences of any such termination from those specified in Section 3.3(d).
Any determination made by Sara Lee prior to the Distribution concerning the
satisfaction or waiver of any or all of the conditions set forth in this
Section 3.2 shall be conclusive.
     Section 3.3 Distribution.
          (a) Distribution Generally. At any time after the Separation Date, if
Sara Lee, in its sole and absolute discretion, advises HBI that Sara Lee intends
to pursue the Distribution, HBI agrees to take all actions requested by Sara Lee
to facilitate a Distribution.

5



--------------------------------------------------------------------------------



 



          (b) Sole Discretion. Sara Lee shall, in its sole and absolute
discretion, determine whether or not to proceed with all or part of the
Distribution, determine the Distribution Date and determine all terms of the
Distribution, including, without limitation, the form, structure and terms of
any transaction(s) and/or offering(s) to effect the Distribution and the timing
of and conditions to the consummation of the Distribution. In addition, Sara Lee
may at any time and from time to time until the completion of the Distribution,
modify or change the terms of the Distribution, including, without limitation,
by accelerating or delaying the timing of the consummation of all or part of the
Distribution. HBI shall cooperate with Sara Lee in all respects to accomplish
any such Distribution and shall, at Sara Lee’s direction, promptly take any and
all actions reasonably necessary or desirable in Sara Lee’s sole and absolute
discretion to effect the Distribution.
          (c) Actions in Connection with Distribution. Subject to Section 3.2
hereof, on or prior to the Distribution Date, Sara Lee will instruct the Agent
to distribute on the Distribution Date the appropriate number of such shares of
HBI Common Stock to each such Record Holder. The Distribution shall be effective
at 11:59 p.m., Central Time, on the Distribution Date (the “Effective Time”).
Subject to Section 3.2 and Section 3.5, each Record Holder will be entitled to
receive in the Distribution a number of shares of HBI Common Stock equal to the
number of shares of Sara Lee Common Stock held by such Record Holder on the
Record Date multiplied by the distribution ratio to be determined by Sara Lee’s
Board of Directors when it declares the Distribution (the “Distribution Ratio”).
It is intended that the Distribution Ratio will approximate a fraction the
numerator of which is the number of shares of HBI Common Stock beneficially
owned by Sara Lee on the Distribution Date and the denominator of which is the
number of shares of Sara Lee Common Stock outstanding on the Record Date. Sara
Lee and HBI, as the case may be, will provide to the Agent all share
certificates and any information required in order to complete the Distribution
on the basis specified above.
          (d) Termination. Without limiting the generality of Section 3.3(b),
(i) this Agreement and the Ancillary Agreements may be terminated or (ii) the
Distribution may be amended, modified or abandoned, in each case at any time
prior to the Effective Time by and in the sole and absolute discretion of Sara
Lee without the approval of HBI. In the event of such termination, neither party
shall have any Liability of any kind to the other party.
     Section 3.4 Cooperation and Further Assurances Regarding the Distribution.
In addition to the actions specifically provided for elsewhere in this
Agreement, if Sara Lee decides to proceed with the Distribution, HBI shall, at
Sara Lee’s direction, consult and cooperate with Sara Lee in connection with the
Distribution and use its reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, all things desirable, necessary,
proper or expeditious in order to consummate and make effective the Distribution
as promptly as reasonably practicable as directed by Sara Lee. Without limiting
the generality of the foregoing, HBI shall, at Sara Lee’s direction, cooperate
with Sara Lee, and execute and deliver, or cause to have executed and delivered,
all instruments, including instruments of conveyance, assignment and transfer,
and use its reasonable best efforts to make all filings with, and to obtain all
consents, approvals or authorizations of, any domestic or foreign governmental
or regulatory authority requested by Sara Lee in order to consummate and make
effective the Distribution.
     Section 3.5 Fractional Shares; Unclaimed Shares or Cash.

6



--------------------------------------------------------------------------------



 



          (a) Fractional Shares. Sara Lee shall direct the Agent to
(i) determine the number of whole shares and fractional shares of HBI Common
Stock allocable to each Record Holder, (ii) aggregate all such fractional shares
and sell the whole shares obtained thereby in open market transactions as soon
as practicable on or after the Distribution Date at then prevailing trading
prices and (iii) cause to be distributed to each such Record Holder or for the
benefit of each such beneficial owner, in lieu of any fractional share, such
Record Holder’s or owner’s ratable share of the proceeds of such sale, after
making appropriate deductions of the amount required to be withheld for federal
income tax purposes and after deducting an amount equal to all brokerage
charges, commissions and transfer taxes attributed to such sale. Solely for
purposes of computing fractional share interests pursuant to this
Section 3.5(a), the beneficial owner of Sara Lee Common Stock held of record in
the name of a nominee in any nominee account shall be treated as the holder of
record with respect to such shares.
          (b) Unclaimed Shares or Cash. Any HBI Common Stock or cash in lieu of
fractional shares with respect to HBI Common Stock that remain unclaimed by any
Record Holder 180 days after the Distribution Date shall be delivered to HBI.
HBI shall hold all such HBI Common Stock and cash for the account of such Record
Holder and any such Record Holder shall look only to HBI for such HBI Common
Stock and cash, if any, in lieu of fractional share interests, subject in each
case to applicable escheat or other abandoned property laws. HBI shall indemnify
the Sara Lee Group for all claims relating to such HBI Common Stock and cash so
delivered to HBI in accordance with the Indemnification and Insurance Matters
Agreement.
     Section 3.6 Financing Arrangements. Prior to the Effective Time, HBI and
HBI Branded Apparel Limited, Inc. shall enter into the Financing Agreements. HBI
agrees to take, and to cause its Subsidiaries to take, all necessary actions to
borrow sufficient funds under the Financing Agreements prior to the Effective
Time to allow them to make the payments and distributions to Sara Lee
contemplated by Section 3.2(f) of this Agreement. Prior to the Effective Time,
Sara Lee and HBI shall cooperate in the preparation of all materials as may be
necessary or advisable for HBI to secure funding pursuant to the Financing
Agreements.
ARTICLE IV
CONTRIBUTION AND ASSUMPTION
     Section 4.1 Contribution of Assets and Assumption of Liabilities.
          (a) Transfer of Assets. Effective as of the Separation Date, Sara Lee
hereby assigns, transfers, conveys and delivers (or will cause any applicable
Subsidiary to assign, transfer, convey and deliver) to HBI or an applicable
Subsidiary of HBI, and HBI hereby accepts from Sara Lee, or the applicable
Subsidiary of Sara Lee, and agrees to cause the applicable Subsidiary of HBI to
accept, all of Sara Lee’s and its applicable Subsidiaries’ respective right,
title and interest in and to all HBI Assets, other than the Delayed Transfer
Assets; provided, however, that any HBI Assets that are specifically assigned or
transferred pursuant to an Ancillary Agreement shall not be assigned or
transferred pursuant to this Section 4.1(a), and such HBI Assets shall be
assigned or transferred pursuant to such Ancillary Agreement.

7



--------------------------------------------------------------------------------



 



          (b) Assumption of Liabilities. Effective as of the Separation Date,
Sara Lee hereby assigns, transfers, conveys and delivers (or will cause any
applicable Subsidiary to assign, transfer, convey and deliver) to HBI or an
applicable Subsidiary of HBI, and HBI hereby assumes and agrees faithfully to
perform and fulfill, and if applicable, comply with, or will cause any
applicable Subsidiary of HBI to assume, perform and fulfill, and if applicable,
comply with, all of the HBI Liabilities, other than the Delayed Transfer
Liabilities, in accordance with their respective terms. Thereafter, HBI shall be
responsible (or will cause any applicable Subsidiary of HBI to be responsible)
for all HBI Liabilities, regardless of when or where such Liabilities arose or
arise, or whether the facts on which they are based occurred prior to, on or
after the date hereof, regardless of where or against whom such Liabilities are
asserted or determined or whether asserted or determined prior to the date
hereof, and regardless of whether arising from or alleged to arise from
negligence, recklessness, violation of law, misrepresentation by any member of
(i) prior to the Distribution Date, the Sara Lee Group or any of its directors,
officers, employees or agents or (ii) prior to, on or after the Distribution
Date, the HBI Group or any of its directors, officers, employees or agents.
          (c) Delayed Transfer of Assets and Liabilities. Each of the parties
hereto agrees that the Delayed Transfer Assets will be assigned, transferred,
conveyed and delivered, and the Delayed Transfer Liabilities will be assumed, in
accordance with the terms of the agreements (including this Agreement and the
Ancillary Agreements) that provide for such assignment, transfer, conveyance and
delivery, or such assumption, after the Separation Date. Following such
assignment, transfer, conveyance and delivery of any Delayed Transfer Asset, or
such assumption of any Delayed Transfer Liability, the applicable Delayed
Transfer Asset or Delayed Transfer Liability shall be treated for all tax and
other purposes of this Agreement and the Ancillary Agreements as an HBI Asset or
as an HBI Liability, as the case may be. Each of the parties hereto agrees that
until any Delayed Transfer Asset is assigned, transferred, conveyed and
delivered to HBI or a Subsidiary of HBI, Sara Lee and HBI shall cooperate in any
lawful and commercially reasonable arrangement agreed to by the parties under
which HBI or a Subsidiary of HBI shall obtain the economic claims, rights and
benefits under such Delayed Transfer Asset. Each of the parties hereto agrees
that until a Delayed Transfer Liability is assumed by HBI or a Subsidiary of
HBI, HBI shall indemnify and hold harmless the Sara Lee Group from such Delayed
Transfer Liability.
          (d) Misallocated Assets. In the event that at any time or from time to
time (whether prior to, on or after the Separation Date), any party hereto (or
any member of the Sara Lee Group or the HBI Group, as applicable) shall receive
or otherwise possess any Asset that is allocated to any other Person pursuant to
this Agreement or any Ancillary Agreement, such party shall promptly transfer,
or cause to be transferred, such Asset to the Person so entitled thereto. Prior
to any such transfer, the Person receiving or possessing such Asset shall hold
such Asset in trust for any such other Person.
     Section 4.2 HBI Assets.
          (a) Included Assets. For purposes of this Agreement, “HBI Assets”
shall mean (without duplication) the following Assets, except as otherwise
provided for in any Ancillary Agreement or other written agreement between Sara
Lee and HBI executed as of or after the date of this Agreement:

8



--------------------------------------------------------------------------------



 



          (i) all Assets reflected in the HBI Balance Sheet, subject to any
dispositions of such Assets subsequent to the date of the HBI Balance Sheet;
provided, however, that such Assets shall exclude (A) the amounts receivable
from Sara Lee or its Subsidiaries that are reflected in the HBI Balance Sheet
but that, as disclosed in the Registration Statement, will be capitalized into
Sara Lee’s equity in HBI or repaid on or prior to the Distribution Date and
(B) all cash and cash equivalents in excess of the Pro Forma Cash Amount (as
defined in Section 4.2(a)(viii));
          (ii) all Assets that have been written off, expensed or fully
depreciated that, had they not been written off, expensed or fully depreciated,
would have been reflected in the HBI Balance Sheet in accordance with the
principles and accounting policies under which the HBI Balance Sheet was
prepared;
          (iii) all Assets acquired by Sara Lee or its Subsidiaries after the
date of the HBI Balance Sheet that would be reflected in the balance sheet of
HBI as of the Separation Date if such balance sheet was prepared using the same
principles and accounting policies under which the HBI Balance Sheet was
prepared; provided however, that such Assets shall exclude (A) amounts
receivable from Sara Lee or its Subsidiaries incurred after the date of the HBI
Balance Sheet but that, had they been incurred prior to the date of the HBI
Balance Sheet, would have been included in amounts receivable from Sara Lee or
its Subsidiaries that, as disclosed in the Registration Statement, will be
capitalized into Sara Lee’s equity in HBI or repaid on or prior to the
Distribution Date and (B) all cash and cash equivalents in excess of the Pro
Forma Cash Amount (as defined in Section 4.2(a)(viii));
          (iv) all Assets that should have been reflected in the HBI Balance
Sheet but are not reflected in the HBI Balance Sheet due to mistake or
unintentional omission (or Assets of the type described in clause (iii) above
which are not reflected in HBI’s interim balance sheet due to mistake or
unintentional omission); provided however that, except as otherwise provided in
the Ancillary Agreements and subject to Section 4.6(b), no Asset shall be an HBI
Asset requiring any transfer by Sara Lee unless HBI or Sara Lee has, on or
before the eighteen month anniversary of the Separation Date, given the other
notice that it believes that such Asset is a HBI Asset (and the Steering
Committee agrees that such Asset is an HBI Asset or it is determined that such
Asset is an HBI Asset through an arbitration conducted under Section 6.13
hereof);
          (v) all HBI Contingent Gains;
          (vi) all HBI Contracts;
          (vii) all of the issued and outstanding capital stock, partnership
interest, limited liability company interests or other equity interests of the
Subsidiaries set forth in Schedule 4.2(a)(vii) (such stock and other interests,
the “HBI Entity Interests”, and such Subsidiaries, the “HBI Entities”);
          (viii) cash and cash equivalents held by HBI and its Subsidiaries as
of the Distribution Date in the aggregate amount reflected in the “Pro Forma As
Adjusted”

9



--------------------------------------------------------------------------------



 



column of the Unaudited Pro Forma Combined and Consolidated Balance Sheet as of
April 1, 2006 contained in the Registration Statement, which amount the parties
acknowledge (1) shall not be reduced by the amount of any checks written on and
before the Distribution Date that will clear and be paid by Sara Lee after the
Distribution Date and (2) shall be increased by the amount required to purchase
the assets described in item 1 (Philippines transaction) and item 3 (Hong Kong
transaction) of Schedule 4.1(c) (the “Pro Forma Cash Amount”);
          (ix) all Intellectual Property used exclusively in the Branded Apparel
Business (including the Intellectual Property held by the IP Subsidiaries, which
will be transferred to HBI upon the transfer of ownership of the IP Subsidiaries
to HBI).
          (x) to the extent permitted by law and subject to the Indemnification
and Insurance Matters Agreement, all rights of any member of the HBI Group under
any of Sara Lee’s Insurance Policies or other insurance policies issued by
Persons unaffiliated with Sara Lee;
          (xi) all Assets that are expressly contemplated by this Agreement or
any Ancillary Agreement or any Schedule hereto or thereto as Assets to be
transferred to HBI or any member of the HBI Group;
          (xii) the right to receive the distribution of HBI Common Stock
payable on the Sara Lee Common Stock held by Sara Lee Equity, L.L.C., a Delaware
limited liability company;
          (xiii) those “GSI Company Prefixes” assigned by the Uniform Code
Council, Inc. to Sara Lee that are listed on Schedule 4.2(a)(xiii); and
          (xiv) except as otherwise expressly provided in this Agreement or any
Ancillary Agreement, all other Assets that are used exclusively by the HBI Group
on or prior to the Separation Date.
The parties acknowledge and agree that HBI and its Subsidiaries may acquire the
HBI Assets, in part and without duplication, through the transfer and assignment
of the HBI Entity Interests of one or more of the HBI Entities which own, lease
or have the right to use such HBI Assets. Notwithstanding the foregoing, the HBI
Assets shall not include the Excluded Assets referred to in Section 4.2(b)
below.
          (b) Excluded Assets. For the purposes of this Agreement, “Excluded
Assets” shall mean any Assets that are expressly contemplated by this Agreement
or any Ancillary Agreement (or the Schedules hereto or thereto) as Assets to be
retained by Sara Lee or any other member of the Sara Lee Group, including the
Assets (if any) set forth on Schedule 4.2(b). The parties acknowledge and agree
that neither HBI nor any of its Subsidiaries will acquire any right, title and
interest in any Excluded Assets through the transfer and assignment of the HBI
Entity Interests of one or more of the HBI Entities which own, lease or have the
right to use such Excluded Assets.
     Section 4.3 HBI Liabilities.

10



--------------------------------------------------------------------------------



 



          (a) Included Liabilities. For the purposes of this Agreement, “HBI
Liabilities” shall mean (without duplication) the following Liabilities, except
as otherwise provided for in any Ancillary Agreement or other written agreement
between Sara Lee and HBI executed as of or after the date of this Agreement:
          (i) all Liabilities reflected in the HBI Balance Sheet, subject to any
discharge of such Liabilities subsequent to the date of the HBI Balance Sheet;
provided, however, that such Liabilities shall exclude the amounts owed to Sara
Lee and its Subsidiaries that are reflected in the HBI Balance Sheet but that,
as disclosed in the Registration Statement, will be capitalized into Sara Lee’s
equity in HBI or repaid on or prior to the Distribution Date;
          (ii) all Liabilities of Sara Lee or its Subsidiaries that arise after
the date of the HBI Balance Sheet that would be reflected in the balance sheet
of HBI as of the Separation Date if such balance sheet was prepared using the
same principles and accounting policies under which the HBI Balance Sheet was
prepared; provided, however, that such Liabilities shall exclude amounts payable
to Sara Lee or its Subsidiaries incurred after the date of the HBI Balance Sheet
but that, had they been incurred prior to the date of the HBI Balance Sheet,
would have been included in the amounts payable to Sara Lee or its Subsidiaries
that, as disclosed in the Registration Statement, will be capitalized into Sara
Lee’s equity in HBI or repaid on or prior to the Distribution Date;
          (iii) all Liabilities that should have been reflected in the HBI
Balance Sheet but are not reflected in the HBI Balance Sheet due to mistake or
unintentional omission (or Liabilities of the type described in clause
(ii) above which are not reflected in HBI’s interim balance sheet due to mistake
or unintentional omission); provided however that, except as otherwise provided
in the Ancillary Agreements and subject to Section 4.6(b), no Liability shall be
considered as a HBI Liability unless Sara Lee or HBI has, on or before the
earlier of the eighteen month anniversary of the Separation Date, has given the
other notice that it believes that such Liability is an HBI Liability (and the
Steering Committee agrees that such Liability is an HBI Liability or it is
determined that such Liability is an HBI Liability through an arbitration
conducted under Section 6.13 hereof);
          (iv) all HBI Contingent Liabilities;
          (v) all Liabilities (other than Liabilities for Taxes), whether
arising before, on or after the Separation Date, substantially or exclusively
relating to, arising out of or resulting from:
          (A) the operation of the Branded Apparel Business or the ownership or
use of the HBI Assets at any time prior to, on or after the Separation Date,
including any Liability relating to, arising out of or resulting from any act or
failure to act by any director, officer, employee, agent or representative with
respect to the Branded Apparel Business (whether or not such act or failure to
act is or was within such Person’s authority) and any Liability relating to,
arising out

11



--------------------------------------------------------------------------------



 



of or resulting from any unclaimed property (but excluding any financing
provided by Sara Lee to the Branded Apparel Business and any charges for
corporate level services from Sara Lee, except (1) to the extent such financing
or charges are included as HBI Liabilities elsewhere in this Section 4.3(a) and
(2) the $450 million intercompany note payable by HBI Branded Apparel Limited,
Inc.); or
          (B) the operation of any business conducted by any member of the HBI
Group at any time after the Separation Date (including any Liability relating
to, arising out of or resulting from any act or failure to act by any director,
officer, employee, agent or representative (whether or not such act or failure
to act is or was within such Person’s authority) and any Liability relating to,
arising out of or resulting from any unclaimed property);
          (vi) (A) all Liabilities, whether arising before, on or after the
Separation Date, relating to, arising out of, resulting from or under the HBI
Contracts and (B) those Liabilities set forth on Schedule 4.3(a)(vi);
          (vii) all Liabilities relating to, arising out of or resulting from
the Financing Agreements;
          (viii) any Liabilities arising out of claims made by Sara Lee’s or
HBI’s (or their Subsidiaries) respective directors, officers, employees,
consultants, independent contractors or agents against any member of the Sara
Lee Group or the HBI Group, to the extent such claims relate to the activities
of any such Person on behalf of or relating to the Branded Apparel Business; and
          (ix) all Liabilities that are expressly contemplated by this Agreement
or any Ancillary Agreement or any Schedule hereto or thereto as Liabilities to
be assumed by HBI or any member of the HBI Group (including, without limitation,
for costs and expenses relating to the Distribution or the Separation (except to
the extent set forth in Section 5.5)), and all agreements, obligations and
Liabilities of any member of the HBI Group under this Agreement or any of the
Ancillary Agreements.
     Notwithstanding the foregoing, the HBI Liabilities shall not include the
Excluded Liabilities referred to in Section 4.3(b) below.
          (b) Excluded Liabilities. For the purposes of this Agreement,
“Excluded Liabilities” shall mean the following:
          (i) any and all agreements, obligations and Liabilities that are
expressly contemplated by this Agreement or any Ancillary Agreement (or the
Schedules hereto or thereto) as agreements, obligations or Liabilities to be
retained or assumed by Sara Lee or any other member of the Sara Lee Group;
          (ii) all agreements, obligations and Liabilities of any member of the
Sara Lee Group under this Agreement or any Ancillary Agreement;

12



--------------------------------------------------------------------------------



 



          (iii) all agreements, obligations and Liabilities set forth on
Schedule 4.3(b); and
          (iv) all Liabilities which are not (A) described in Section 4.3(a)
above or (B) assumed by the HBI Group under this Agreement or the Ancillary
Agreements.
     Section 4.4 Shared Contracts.
          (a) With respect to Shared Contractual Liabilities pursuant to, under
or relating to a given Shared Contract, such Shared Contractual Liabilities
shall be allocated between the parties as follows:
          (i) First, if a Liability is incurred exclusively in respect of a
benefit received by one party or its Group, the party or Group receiving such
benefit shall be responsible for such Liability.
          (ii) Second, if a Liability cannot be exclusively allocated to one
party or its Group under clause (i) foregoing, such Liability shall be allocated
among both parties and their respective Groups based on the relative proportions
of total benefit received (over the term of the Shared Contract, measured as of
the date of allocation) under the relevant Shared Contract. Notwithstanding the
foregoing, each party and its Group shall be responsible for any or all
Liabilities arising out of or resulting from such party’s or Group’s breach of
the relevant Shared Contract.
          (b) If Sara Lee or any member of the Sara Lee Group, on the one hand,
or HBI or any member of the HBI Group, on the other hand, receives any benefit
or payment under any Shared Contract which was intended for the other party or
its Group, Sara Lee and any member of the Sara Lee Group, on the one hand, or
HBI and any member of the HBI Group, on the other hand, will use their
respective reasonable best efforts to deliver, transfer or otherwise afford such
benefit or payment to the other party.
     Section 4.5 Excluded Assets, Excluded Liabilities and Certain Other Matters
          (a) Transfer. Effective as of immediately prior to the Separation
Date, (i) Sara Lee will cause any applicable HBI Entity which owns, leases or
has any right to use any Excluded Assets to assign, transfer, convey and deliver
to Sara Lee or a Subsidiary of Sara Lee, and Sara Lee will accept from the
applicable HBI Entity, and agrees to cause the applicable Subsidiary of Sara Lee
to accept, all such applicable HBI Entity’s respective right, title and interest
in and to any and all of such Excluded Assets, and (ii) Sara Lee will cause any
applicable HBI Entity which is responsible for any Excluded Liability to assign,
transfer, convey and deliver to Sara Lee or a Subsidiary of Sara Lee, and Sara
Lee will assume, or will cause any applicable Subsidiary of Sara Lee to assume,
any and all of such Excluded Liabilities. In furtherance of the foregoing, the
HBI Entities shall execute and deliver such bills of sale, stock powers,
certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of their right, title and
interest in and to the Excluded Assets to Sara Lee and its Subsidiaries, and
Sara Lee and any applicable Subsidiary shall execute and deliver to HBI such
assumptions of contracts and other instruments of assumption as and to the
extent necessary

13



--------------------------------------------------------------------------------



 



to evidence the valid and effective assumption of the Excluded Liabilities by
Sara Lee or its Subsidiaries, in each case, as determined by Sara Lee in its
reasonable discretion.
          (b) Delivery of Period 2 Financial Statements; Cash True Up.
          (i) Notwithstanding anything in this Agreement to the contrary, Sara
Lee shall be entitled to withhold $30 million in cash from the HBI Assets
delivered to HBI and its Subsidiaries as of the Separation Date (the “Reserve
Amount”), such amount to be paid to HBI or retained by Sara Lee in accordance
with this Section 4.5(b). Sara Lee shall obtain the Reserve Amount on
September 1, 2006 by withdrawing $30 million from the netted accounts of HBI and
its Subsidiaries maintained at JP Morgan Chase Bank, N.A. (together with
affiliates thereof, “JP Morgan”). The parties acknowledge that such withdrawal
will leave HBI and its Subsidiaries in an overdraft position, and that HBI shall
be responsible for repaying such overdraft to JP Morgan on such basis as HBI and
JP Morgan shall determine.
          (ii) HBI and Sara Lee shall use their reasonable best efforts to
enable HBI to provide to Sara Lee in a timely manner consolidated financial
statements of HBI and its Subsidiaries for Period 2 of fiscal year 2007 (ending
on September 2, 2006), prepared in compliance with all financial accounting and
reporting rules, policies and directives of Sara Lee applicable to Sara Lee’s
Subsidiaries that are consolidated with Sara Lee for financial statement
purposes and on a basis consistent with financial statements provided by HBI to
Sara Lee for prior periods in accordance with such rules, policies and
directives (the “Period 2 Financial Statements”), together with a calculation of
cash and cash equivalents as of September 2, 2006. HBI and Sara Lee shall use
their reasonable best efforts to enable HBI to provide to Sara Lee in a timely
manner the KIT schedules relating to the Period 2 Financial Statements. For all
purposes of this Agreement, the cash and cash equivalents of HBI and its
Subsidiaries shall equal the amounts recorded in the cash and short term
investments line items 1.0 and 2.0 of Sara Lee’s internal EO 100 balance sheet
financial reporting statement that are reflected in the balance sheet included
in the Period 2 Financial Statements. HBI also shall provide to Sara Lee, upon
request, financial information with respect to the Period 2 Financial Statements
as reasonably required by Sara Lee to substantiate the information contained in
the Period 2 Financial Statements and for the preparation of consolidated
financial statements and related public disclosures on a basis consistent with
prior periods.
          (iii) HBI represents and warrants to Sara Lee that the Branded Apparel
Business was and will be operated in the ordinary course of business during the
period covered by the Period 2 Financial Statements, consistent with comparable
periods in prior fiscal years (i.e., accounts payable were paid and accounts
receivable were collected in accordance with customary terms and conditions, and
all purchases of raw materials and inventory were made in the ordinary course)
and that the Period 2 Financial Statements will reflect the completion of all
settlements outlined in Schedule 4.12. To the extent that the Period 2 Financial
Statements reflect that the Branded Apparel Business was not operated in the
ordinary course of business, consistent with comparable periods in prior fiscal
years, then Sara Lee shall be entitled to increase the amount of cash and cash
equivalents shown on the Period 2 Financial Statements to reflect a normalized
level (i.e.,

14



--------------------------------------------------------------------------------



 



the amount of cash and cash equivalents which HBI and its Subsidiaries would
have had as of the Distribution Date if the business had been operated in the
ordinary course of business). Sara Lee shall also be entitled to make such
adjustments as it deems reasonably necessary for the completion of the
intercompany account settlement in accordance with Schedule 4.12. Sara Lee shall
provide to HBI, within 5 business days following its receipt of the Period 2
Financial Statements (and such supporting or additional materials as Sara Lee
may reasonably request), a reasonably detailed calculation of any adjustment to
the amount of cash and cash equivalents that Sara Lee believes is required under
this Section 4.5(b) (it being understood that the ultimate amount of any such
adjustment shall be subject to HBI’s agreement, not to be unreasonably
withheld).
          (iv) If the cash and cash equivalents of HBI and its Subsidiaries as
of September 2, 2006 (including the Reserve Amount) exceeds the Pro Forma Cash
Amount (the amount of such excess being referred to as the “Excess Cash
Amount”), then Sara Lee shall be entitled to deduct from the Reserve Amount and
retain for its own benefit the Excess Cash Amount. If the Excess Cash Amount is
less than the Reserve Amount, then Sara Lee shall promptly pay to HBI any
portion of the Reserve Amount remaining after the deduction contemplated by the
preceding sentence. If the Excess Cash Amount exceeds the Reserve Amount, then
HBI shall promptly pay to Sara Lee the amount of such excess.
          (v) If the cash and cash equivalents of HBI and its Subsidiaries as of
September 2, 2006 (including the Reserve Amount) is less than the Pro Forma Cash
Amount (the amount of such shortfall being referred to as the “Shortfall Cash
Amount”), then Sara Lee shall promptly pay to HBI the Reserve Amount plus the
Shortfall Cash Amount.
          (vi) All payments owing under this Section 4.5(b) shall be made
promptly following completion of the final calculation of the amount of cash and
cash equivalents as of September 2, 2006, which the parties expect will occur
prior to and in no event later than September 30, 2006.
          (c) Delivery of Information to HBI. HBI and Sara Lee shall use their
reasonable best efforts to enable Sara Lee to provide to HBI (A) the push downs
from the Sara Lee controller group for the fourth quarter of Sara Lee’s 2006
fiscal year, and (B) the tax rate for such period, in each case in a timely
manner.
     Section 4.6 Methods of Transfer and Assumption.
          (a) Terms of Ancillary Agreements Govern. The parties shall enter into
the Ancillary Agreements, on or about the date of this Agreement. To the extent
that the transfer of any HBI Asset or Excluded Asset or the assumption of any
HBI Liability is expressly provided for by the terms of any Ancillary Agreement,
the terms of such Ancillary Agreement shall effect, and determine the manner of,
the transfer or assumption. For example, and without limitation, transfers of
interests in real property used in the Branded Apparel Business shall be
governed by the Real Estate Matters Agreement. It is the intent of the parties
that pursuant to Sections 4.1,

15



--------------------------------------------------------------------------------



 



4.2, 4.3 and 4.4, the transfer and assumption of all other HBI Assets and HBI
Liabilities, other than Delayed Transfer Assets and Delayed Transfer
Liabilities, shall be made effective as of the Separation Date.
          (b) Mistaken Assignments and Assumptions. In addition to those
transfers and assumptions accurately identified and designated by the parties to
take place but which the parties are not able to effect on or prior to the
Separation Date, there may exist (i) Assets that the parties discover were,
contrary to the agreements between the parties, by mistake or unintentional
omission, transferred to HBI or retained by Sara Lee or (ii) Liabilities that
the parties discover were, contrary to the agreements between the parties, by
mistake or unintentional omission, assumed by HBI or not assumed by HBI. The
parties shall cooperate in good faith to effect the transfer or re-transfer of
mis-allocated Assets, and/or the assumption or re-assumption of mis-allocated
Liabilities, to or by the appropriate party and shall not use the determination
that remedial actions need to be taken to alter the original intent of the
parties hereto with respect to the Assets to be transferred to or Liabilities to
be assumed by HBI. Each party shall reimburse the other or make other financial
adjustments or other adjustments to remedy any mistakes or omissions relating to
any of the Assets transferred hereby or any of the Liabilities assumed hereby.
          (c) Transfer of Assets and Liabilities not Included in HBI Assets and
HBI Liabilities. In the event the parties discover Assets and Liabilities that
are to be transferred to or assumed by HBI under Section 4.2(a)(iv) or
4.3(a)(iii), respectively, the parties shall cooperate in good faith to effect
the transfer of such Assets at book value, or the assumption of such
Liabilities, to HBI or its Subsidiaries, and shall not use the determination of
remedial actions contemplated in this Agreement to alter the original intent of
the parties hereto with respect to the Assets to be transferred to or
Liabilities to be assumed by HBI. Each party shall reimburse the other or make
other financial adjustments or other adjustments to remedy any mistakes or
omissions relating to any of the Assets transferred hereby or any of the
Liabilities assumed hereby.
          (d) Transfer of Certain Leased Equipment. Pursuant to the PHH
Agreements, Sara Lee operates an executive auto program under which certain
employees obtain the personal use of leased automobiles. To enable HBI to
continue to participate in such executive automobile program for a period of
time after the Distribution Date, Sara Lee shall, subject to Section 4.8,
sublease all of the passenger vehicles leased by HBI or its Subsidiaries through
the PHH Agreements and covered by Sara Lee’s executive auto program as of the
Separation Date (collectively, the “Leased Vehicles”) to HBI or its applicable
Subsidiary (the “Sublease”). To implement the Sublease, HBI shall enter into
(i) a sublease agreement with Sara Lee consistent with the provisions of this
Section 4.6(d), and (ii) a management agreement with PHH Fleet America
Corporation on terms substantially the same as the Management Agreement dated
June 30, 1991 between PHH-CFC Leasing, Inc. and PHH Fleet America Corporation.
With respect to any Leased Vehicle used by an HBI employee who is an active
employee as of the Separation Date, the Sublease will continue in effect until
the earlier of (A) the expiration of the existing lease term for such vehicle,
or (B) December 31, 2006; provided that PHH Fleet America Corporation, as
manager of the executive automobile program, may issue instructions or impose
rules to ensure the orderly return of the Leased Vehicles, which instructions or
rules may require the return of some Leased Vehicles earlier than December 31,
2006. With respect to any Leased

16



--------------------------------------------------------------------------------



 



Vehicle used by a former HBI employee pursuant to any severance agreement
executed prior to the Separation Date, the Sublease will continue in effect
until the date specified in the applicable severance agreement. After the
Distribution Date, HBI and its Subsidiaries shall not execute any severance
agreement with any HBI employee that permits such employee to continue to use a
Leased Vehicle beyond December 31, 2006. Notwithstanding the foregoing, and for
the avoidance of doubt, from and after the Separation Date, the Leased Vehicles
shall constitute HBI Assets. The lease payment for each Leased Vehicle covered
by the Sublease shall be equal to the lease payment Sara Lee is obligated to pay
from time to time under the PHH Agreements for such Leased Vehicle. Unless
otherwise expressly provided in this Section 4.6(d), the terms of the Sublease
shall be substantially the same as the terms and conditions of the PHH
Agreements, except to that Sara Lee shall have no obligation to perform any
obligations of the lessor under the PHH Agreements. In the event any active or
former HBI Employee exercises his or her right, if any, to purchase a Leased
Vehicle from the third party lessor, Sara Lee shall, subject to the satisfaction
of all conditions required for such purchase by such employee and HBI, effect
such purchase pursuant to the terms of Sara Lee’s executive auto program and the
PHH Agreements. Prior to the Separation Date, HBI shall purchase all of the
motor vehicle pool vehicles, trucks, forklifts and computer, telephone and other
equipment leased by HBI and its Subsidiaries through the PHH Agreements and used
in the Branded Apparel Business and that are part of the HBI Assets.
     Section 4.7 Documents Relating to Transfers of HBI Assets and Assumption of
HBI Liabilities. In furtherance of the assignment, transfer and conveyance of
HBI Assets and the assumption of HBI Liabilities set forth in Sections 4.2 and
4.3 and Sections 4.6(a), (b) and (c) and certain Ancillary Agreements,
simultaneously with the execution and delivery hereof or as promptly as
practicable thereafter, (i) Sara Lee shall execute and deliver, and shall cause
its Subsidiaries to execute and deliver, such bills of sale, stock powers,
certificates of title, assignments of contracts and other instruments of
transfer, conveyance and assignment as and to the extent necessary to evidence
the transfer, conveyance and assignment of all of Sara Lee’s and its
Subsidiaries’ right, title and interest in and to the HBI Assets to HBI or its
Subsidiaries and (ii) HBI shall execute and deliver, and shall cause its
Subsidiaries to execute and deliver, to Sara Lee and its Subsidiaries such
assumptions of contracts and other instruments of assumption as and to the
extent necessary to evidence the valid and effective assumption of the HBI
Liabilities by HBI.
     Section 4.8 Governmental Approvals and Third Party Consents.
          (a) Obtaining Governmental Approvals and Third Party Consents. To the
extent that the Separation or Distribution requires any third party consents or
Governmental Approvals, the parties will use reasonable best efforts to obtain
such consents or Governmental Approvals.
          (b) Transfer in Violation of Laws or Requiring Consent or Governmental
Approval. If and to the extent that the valid, complete and perfected transfer
or assignment to the HBI Group of any HBI Assets or to the Sara Lee Group of any
Excluded Asset would be a violation of applicable laws or require any Consent or
Governmental Approval in connection with the Separation or the Distribution,
then the transfer or assignment to the HBI Group of such HBI Assets or the Sara
Lee Group of such Excluded Asset shall be automatically deemed deferred and any
such purported transfer or assignment shall be null and void until such time as

17



--------------------------------------------------------------------------------



 



all legal impediments are removed or such Consents or Governmental Approvals
have been obtained (provided that, Sara Lee may, in its reasonable discretion,
elect to require the immediate transfer or assignment of any HBI Asset or
Excluded Asset notwithstanding any requirement that an immaterial Consent or
immaterial Governmental Approval be obtained). Notwithstanding the foregoing,
any such Asset shall still be considered an HBI Asset or Excluded Asset, as
applicable, and the Parties will use their reasonable best efforts to promptly
develop and implement arrangements to make such Asset available for use by (and
the benefit of) the Party entitled to receive it pending removal of such legal
impediments or obtaining such Consents or Governmental Approvals; provided,
however, that if such legal impediments have not been removed or such Consents
or Governmental Approvals have not been obtained, as applicable, within twelve
months of the Separation Date, then the Parties will use their reasonable best
efforts to achieve an alternative solution in accordance with the Parties’
intentions under this Agreement and the Ancillary Agreements. If and when the
legal impediments the presence of which caused the deferral of transfer of any
Asset pursuant to this Section 4.8(b) are removed or any Consents and/or
Governmental Approvals the absence of which caused the deferral of transfer of
any Asset pursuant to this Section 4.8(b) are obtained, the transfer of the
applicable Asset shall be effected in accordance with the terms of this
Agreement and/or such applicable Ancillary Agreement.
          (c) Transfers not Consummated Prior to Separation Date. If the
transfer or assignment of any Assets intended to be transferred or assigned
hereunder is not consummated prior to or on the Separation Date, whether as a
result of the provisions of Section 4.8(b) or for any other reason, then the
Person retaining such Asset shall thereafter hold such Asset for the use and
benefit, insofar as reasonably possible, of the Person entitled thereto (at the
reasonable expense of the Person entitled thereto) until the consummation of the
transfer or assignment thereof (or as otherwise determined by Sara Lee and HBI,
as applicable, in accordance with paragraph (b) above). In addition, the Person
retaining such Asset shall take such other actions as may be reasonably
requested by the Person to whom such Asset is to be transferred in order to
place such Person, insofar as reasonably possible, in the same position as if
such Asset had been transferred as contemplated hereby and so that all the
benefits and burdens relating to such Asset, including possession, use, risk of
loss, potential for gain, and dominion, control and command over such Asset, are
to inure from and after the Separation Date to the Person to whom such Asset is
to be transferred.
          (d) Expenses. The Person retaining an Asset due to the deferral of the
transfer and assignment of such Asset shall not be obligated, in connection with
the foregoing, to expend any money in connection with the maintenance of the
Asset or otherwise unless the necessary funds are advanced by the Person to whom
such Asset is to be transferred, other than reasonable out-of-pocket expenses,
attorneys’ fees and recording or similar fees, all of which shall be promptly
reimbursed by the Person to whom such Asset is to be transferred; provided,
however, that the Person retaining such Asset shall provide prompt notice to the
Person to whom such Asset is to be transferred of the amount of all such
expenses and fees.
     Section 4.9 Nonrecurring Costs and Expenses. Notwithstanding anything
herein to the contrary, any nonrecurring costs and expenses incurred by the
parties hereto to effect the transactions contemplated hereby which are not
allocated pursuant to the terms of this

18



--------------------------------------------------------------------------------



 



Agreement or any Ancillary Agreement shall be the responsibility of the party
which incurs such costs and expenses.
     Section 4.10 Novation of Assumed HBI Liabilities.
          (a) Reasonable Best Efforts. HBI, at the request of Sara Lee, shall
use its reasonable best efforts to obtain, or to cause to be obtained, any
agreement, instrument, consent, substitution, approval or amendment required to
novate or assign all rights and obligations under Contracts and other
obligations or Liabilities (including Other Financial Liabilities) of any nature
whatsoever that constitute HBI Liabilities or to obtain in writing the
unconditional release of all parties to such arrangements other than any member
of the HBI Group, so that, in any such case, HBI and its Subsidiaries will be
solely responsible for such Liabilities.
          (b) Inability to Obtain Novation. If HBI is unable to obtain, or to
cause to be obtained, any such required agreement, instrument, consent,
approval, release, substitution or amendment, the applicable member of the Sara
Lee Group shall continue to be bound by such Contracts and other obligations and
Liabilities and, unless not permitted by law or the terms thereof (except to the
extent expressly set forth in this Agreement or any Ancillary Agreement), HBI
shall, as agent or subcontractor for Sara Lee or such other Person, as the case
may be, pay, perform and discharge fully, or cause to be paid, transferred or
discharged all the obligations or other Liabilities of any member of the Sara
Lee Group thereunder from and after the Separation Date. Notwithstanding the
foregoing, any such Liability shall still be considered an HBI Liability;
provided, however, that Sara Lee shall not (and shall not permit any member of
the Sara Lee Group to) and HBI shall not (and shall not permit any member of the
HBI Group to) amend, renew, change the term of, modify the obligations under, or
transfer to a third Person, any such Contract or other obligation or other
Liability without the written consent of HBI (in the case of any such action by
the Sara Lee Group) or Sara Lee (in the case of any such action by the HBI
Group). Sara Lee and HBI shall each use reasonable best efforts to provide
prompt notice to the other of any request they receive from the counterparty to
any Contract for any such amendment, renewal, change, modification or transfer.
Sara Lee shall, without further consideration, pay and remit, or cause to be
paid or remitted, to HBI or its appropriate Subsidiary promptly all money,
rights and other consideration received by it or any member of its Group in
respect of such performance (unless any such consideration is an Excluded
Asset). If and when any such agreement, instrument, consent, approval, release,
substitution or amendment shall be obtained or such Contract or other
obligations and Liabilities shall otherwise become assignable or able to be
novated, Sara Lee shall thereafter assign, or cause to be assigned, all its
rights, obligations and other Liabilities thereunder or any rights or
obligations of any member of its Group to HBI without payment of further
consideration and HBI shall, without the payment of any further consideration,
assume such rights, obligations and Liabilities.
          (c) HBI Guarantees. HBI acknowledges that Sara Lee or members of the
Sara Lee Group have entered into various arrangements in which Sara Lee or
members of the Sara Lee Group issued or made available guarantees, sureties,
bonds, letters of credit or similar instruments or are the primary obligors on
other agreements, in any such case to support or facilitate the business
transactions of members of HBI Group (the “Business Guarantees”). On or prior to
the Separation Date, HBI shall use reasonable best efforts to obtain
replacements for such Business Guarantees or will seek to either terminate the
business transactions or programs

19



--------------------------------------------------------------------------------



 



of the HBI Group supported or facilitated by such Business Guarantees or arrange
for itself or one of its Subsidiaries to be substituted as the primary obligor
thereto (collectively, the “Substitute Guarantees”). If such replacement or
termination is not effected by the Separation Date, then (i) HBI shall indemnify
and hold harmless the Sara Lee Group from any Liability arising from or relating
thereto (including by promptly reimbursing Sara Lee for any payment made by any
member of the Sara Lee Group on the HBI Group’s behalf), (ii) without the prior
written consent of Sara Lee, HBI shall not, and shall not permit any member of
the HBI Group to, amend, renew or extend the term of, increase its obligations
under, or transfer to a third Person, any loan, lease, contract or, other
obligation for which any member of the Sara Lee Group is or may be liable,
unless all obligations of the Sara Lee Group with respect thereto are thereupon
terminated by documentation reasonably satisfactory in form and substance to
Sara Lee and (iii) Sara Lee shall not and shall not permit any member of the
Sara Lee Group to amend, renew, change the term of, terminate, modify the
obligations under, or transfer to a third Person, any such loan, lease, Contract
or other obligation without the written consent of HBI.
     Section 4.11 No Representation or Warranty. Neither Sara Lee nor any member
of its Group, in this Agreement or any other agreement, instrument or document
contemplated by this Agreement, make any representation as to, warranty of or
covenant with respect to: (a) the value of any asset or thing of value to be
transferred to or the amount of any liability to be assumed by HBI; (b) the
freedom from any Security Interest of any asset or thing of value to be
transferred to HBI; (c) the absence of defenses or freedom from counterclaims
with respect to any claim to be transferred to HBI; or (d) the legal sufficiency
of any assignment, document or instrument delivered hereunder to convey title to
any asset or thing of value upon its execution, deliver and filing. Without
limiting the generality of the foregoing, neither Sara Lee nor any member of its
Group is representing or warranting as to the HBI Assets or the HBI Liabilities
transferred or assumed as contemplated hereby or thereby or as to any consents
or approvals required in connection therewith. Except as may expressly be set
forth herein or in any Ancillary Agreement, all assets to be transferred to HBI
shall be transferred “AS IS, WHERE IS” and HBI shall bear the economic and legal
risk that any conveyance shall prove to be insufficient to vest in HBI good and
marketable title, free and clear of any Security Interest or any necessary
Consents or Governmental Approvals are not obtained or that any requirements of
laws or judgments are not complied with.
     Section 4.12 Settlement of Intercompany Accounts. Intercompany accounts
outstanding between the Sara Lee Group and the HBI Group shall be settled in
accordance with Schedule 4.12. The Sara Lee Group and the HBI Group shall
cooperate with each other and take all actions necessary to settle the
intercompany accounts in accordance with Schedule 4.12.
ARTICLE V
COVENANTS AND OTHER MATTERS
     Section 5.1 Other Agreements. After the Distribution Date, Sara Lee and HBI
agree to execute or cause to be executed by the appropriate parties and deliver,
as appropriate, such other agreements, instruments and other documents as may be
necessary or desirable in order to effect the purposes of this Agreement and the
Ancillary Agreements. Without limiting the generality of the foregoing, at the
request of HBI, and without further consideration, Sara Lee

20



--------------------------------------------------------------------------------



 



will execute and deliver, and will cause its applicable Subsidiaries to execute
and deliver, to HBI and its Subsidiaries such other instruments of transfer,
conveyance, assignment, substitution, confirmation or other documents and take
such action as HBI may reasonably deem necessary or desirable in order to more
effectively transfer, convey and assign to HBI and its Subsidiaries and confirm
HBI’s and its Subsidiaries’ title to all of the assets, rights and other things
of value contemplated to be transferred to HBI and its Subsidiaries pursuant to
this Agreement, the Ancillary Agreements, and any documents referred to therein,
to put HBI and its Subsidiaries in actual possession and operating control
thereof and to permit HBI and its Subsidiaries to exercise all rights with
respect thereto (including, without limitation, rights under contracts and other
arrangements as to which the consent of any third party to the transfer thereof
shall not have previously been obtained). Without limiting the generality of the
foregoing, at the request of Sara Lee and without further consideration, HBI
will execute and deliver, and will cause its applicable Subsidiaries to execute
and deliver, to Sara Lee and its Subsidiaries all instruments, assumptions,
novations, undertakings, substitutions or other documents and take such other
action as Sara Lee may reasonably deem necessary or desirable in order to have
HBI fully and unconditionally assume and discharge the liabilities contemplated
to be assumed by HBI under this Agreement or any document in connection herewith
and to relieve the Sara Lee Group of any liability or obligation with respect
thereto and evidence the same to third parties. Neither Sara Lee nor HBI shall
be obligated, in connection with the foregoing, to expend money other than
reasonable out-of-pocket expenses, attorneys’ fees and recording or similar
fees, unless reimbursed by the other party. Furthermore, each party, at the
request of the other party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of the transactions
contemplated hereby.
     Section 5.2 Agreement For Exchange Of Information.
          (a) Generally.
          (i) Except as provided in the Master Transition Services Agreement, in
which event such agreement shall control, each of Sara Lee and HBI, on behalf of
its respective Group, agrees to provide, or cause to be provided, to the other
party’s Group, at any time after the Distribution Date, as soon as reasonably
practicable after written request therefor, (i) all Information regularly
provided by HBI to Sara Lee prior to the Distribution Date, and (ii) any
Information in the possession or under the control of such respective Group that
the requesting party reasonably needs (A) to comply with reporting, disclosure,
filing or other requirements imposed on the requesting party (including under
applicable securities and tax laws) by a Governmental Authority having
jurisdiction over the requesting party, (B) for use in any other judicial,
regulatory, administrative or other proceeding or in order to satisfy audit,
accounting, claims, regulatory, litigation or other similar requirements, in
each case other than claims or allegations that one party to this Agreement has
against the other, (C) subject to the foregoing clause (B) above, to comply with
its obligations under this Agreement or any Ancillary Agreement, or (D) to the
extent such Information and cooperation is necessary to comply with such
reporting, filing and disclosure obligations, for the preparation of financial
statements or completing an audit, and as reasonably necessary to conduct the
ongoing businesses of Sara Lee or HBI, as the case may be. Each of Sara Lee and
HBI

21



--------------------------------------------------------------------------------



 



agree to make their respective personnel available during regular business hours
to discuss the Information exchanged pursuant to this Section 5.2.
          (ii) As long as Sara Lee is directly or contingently liable for any
HBI Liabilities, HBI shall provide to Sara Lee, no later than fifteen (15) days
after the end of each fiscal quarter of Sara Lee, a certificate of HBI’s Chief
Financial Officer that certifies the accuracy of an attached schedule which
lists the HBI Liabilities for which Sara Lee is directly or contingently liable
and shows (A) the categories of such Liabilities, (B) where applicable, the
annual future payments over the minimum contract term and any renewal terms and
(C) such other information as Sara Lee believes is reasonably necessary for Sara
Lee to prepare its financial statements and satisfy its public reporting
obligations. The format and information of such schedule shall be determined by
Sara Lee in its reasonable discretion.
          (b) Internal Accounting Controls; Financial Information. After the
Distribution Date, (i) each party shall maintain in effect at its own cost and
expense adequate systems and controls for its business to the extent reasonably
necessary to enable the members of the other Group to satisfy their respective
reporting, accounting, audit and other obligations, and to comply with such
party’s obligations under this Section 5.2, and (ii) each party shall provide,
or cause to be provided, to the other party in such form as the requesting party
shall request, at no charge to such requesting party, all financial and other
data and information as such requesting party determines is reasonably necessary
or advisable in order to prepare its financial statements and reports or filings
with any Governmental Authority. Notwithstanding the foregoing, Sara Lee and HBI
agree that the following provisions shall govern the retention and use of all
Information maintained by Sara Lee Business Services immediately prior to the
Distribution Date, which Information includes without limitation payroll,
general ledger, foreign currency sub-ledger, fixed asset ledger, accounts
payable, accounts payable master file, sales by state and travel and
entertainment (Extensity) system regarding Sara Lee and Sara Lee’s Subsidiaries
and Affiliates (collectively, the “Lawson Information”). Effective as of the
Distribution Date, possession and control over the Lawson Information will be
transferred to HBI, which will maintain such Information on its servers. Each of
Sara Lee and HBI acknowledges that it has, and it will maintain in full force
and effect until the expiration of the transition services set forth on
Schedule 2 to the Master Transition Services Agreement, a valid license to
access, view and edit the Lawson Information. During the effective period of
such Schedule 2, HBI agrees to provide Sara Lee with either web-based access or
direct access through HBI’s computer network to the Lawson Information. Within
45 days after the close of the fiscal quarter ending December 30, 2006 (or such
later quarter, if the term of Schedule 2 is extended), HBI will create and
deliver to Sara Lee a complete electronic copy of the database containing the
Lawson Information, in the same file format in which the Lawson Information is
maintained on the Distribution Date. For 60 days after receipt of such duplicate
electronic file, Sara Lee will be entitled to review, utilize and test the
electronic copy of the database for accuracy and completeness and compare the
Information contained on the duplicate file to the original Lawson Information
maintained on HBI’s servers, and Sara Lee agrees to promptly notify HBI of any
errors, discrepancies or bugs discovered by Sara Lee during its review. HBI and
Sara Lee agree to use their respective reasonable best efforts (including,
without limitation, creating a new duplicate electronic file) to remedy all such
errors, discrepancies or bugs. HBI agrees, to the extent relevant purge
functions permit, that it will purge from its systems and destroy all Lawson

22



--------------------------------------------------------------------------------



 



Information that both (1) relates exclusively to the Sara Lee Business and
(2) relates to Information for which HBI is not assuming any liability,
including all live and backup copies (other than an archival copy), no later
than (x) 60 days after Sara Lee receives the electronic copy, if Sara Lee has
not given HBI written notice of any errors, discrepancies or bugs within such
60-day period, or (y) 20 days after HBI and Sara Lee mutually agree that all
errors, discrepancies or bugs identified by Sara Lee have been remedied. HBI
will provide to Sara Lee written confirmation that such purging and destruction
has been completed. At any time prior to the date that HBI purges information
described in the preceding sentences, Sara Lee may request, and HBI shall
provide to Sara Lee within 30 days after Sara Lee’s request, a “flat file”
containing Lawson Information for any fiscal year from fiscal year 2001 (or the
earliest date for which Lawson Information was maintained by Sara Lee Business
Services) through fiscal year 2006 and for fiscal year 2007 up to and including
the Distribution Date. A “flat file” is a CD flat file (annual sequential file)
in ASCII format with record layout and blocking information. For a period of 60
days after receipt of a flat file, Sara Lee will be entitled, at its expense, to
have an independent third party test and certify the accuracy and sufficiency of
the flat file. If any deficiencies are discovered, HBI promptly shall prepare
and provide to Sara Lee a replacement flat file that corrects such deficiencies.
          (c) Ownership of Information. Any Information owned by a party that is
provided to the other party pursuant to this Section 5.2 shall be deemed to
remain the property of the party that owned and provided such Information.
Unless specifically set forth herein, nothing contained in this Agreement shall
be construed as granting or conferring rights of license or otherwise in any
Information owned by one party hereunder to the other party hereunder.
          (d) Record Retention. Except with respect to information for which a
different retention policy is specified in the Tax Sharing Agreement or in any
other Ancillary Agreement, to facilitate the possible exchange of Information
pursuant to this Section 5.2 and other provisions of this Agreement after the
Distribution Date, each party agrees to use its reasonable best efforts to
retain all Information in its respective possession or control on the
Distribution Date in accordance with Sara Lee’s Finance Policy No. 151, “Records
Retention and Disposal,” and Schedule A thereto (or such longer periods of time
as may be set forth in policies adopted by Sara Lee or HBI and provided to the
other in writing after the Distribution Date). No party will destroy, or permit
any of its Subsidiaries to destroy, any Information that exists on the
Distribution Date (other than Information that is permitted to be destroyed
under the current record retention policies of Sara Lee) and that falls under
the categories listed in Section 5.2(a), without first using its reasonable best
efforts to notify the other party of the proposed destruction and giving the
other party the opportunity to take possession or make copies of such
Information prior to such destruction. In furtherance and not in limitation of
the obligations set forth in this Section 5.2, each party shall, and shall cause
members of their respective Groups to, remove and destroy any hard drives or
other electronic data storage devices from any computer or server that is
reasonably likely to contain Information that is protected by this Section 5.2
and that is transferred or sold to a third party or otherwise disposed of in
accordance with this Section 5.2(d).
          (e) Limitation of Liability. Each party will use its reasonable best
efforts to ensure that Information provided to the other party hereunder is
accurate and complete; provided, however, except as otherwise provided in the
Indemnification and Insurance Matters Agreement

23



--------------------------------------------------------------------------------



 



or any Ancillary Agreement, no party shall have any liability to any other party
in the event that any Information exchanged or provided pursuant to this
Section 5.2 is found to be inaccurate, in the absence of gross negligence or
willful misconduct by the party providing such Information.
          (f) Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Section 5.2 are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange or
confidential treatment of Information set forth in this Agreement and any
Ancillary Agreement.
          (g) Compensation for Providing Information. Except as set forth in
Section 5.2(b)(ii), the party requesting Information agrees to reimburse the
other party for the reasonable out-of-pocket costs, if any, of creating,
gathering and copying such Information, to the extent that such costs are
incurred for the benefit of the requesting party.
          (h) Production of Witnesses; Records; Cooperation. After the
Distribution Date, except in the case of any Action by one party against another
party, each party hereto shall use its reasonable best efforts to make available
to each other party, upon written request, the former, current and future
directors, officers, employees, other personnel and agents of the members of its
respective Group as witnesses and any books, records or other documents within
its control or which it otherwise has the ability to make available, to the
extent that any such person (giving consideration to business demands of such
directors, officers, employees, other personnel and agents) or books, records or
other documents may reasonably be required in connection with any Action in
which the requesting party may from time to time be involved, regardless of
whether such Action is a matter with respect to which indemnification may be
sought hereunder. Notwithstanding Section 5.2(g), the requesting party shall
reimburse the other party for its reasonable out-of-pocket cost and expenses in
connection with requests made under this Section 5.2(h) (other than internal
costs).
     Section 5.3 Confidentiality.
          (a) For a period (i) in the case of Confidential Information that is
Confidential Business Information, of seven years from the Separation Date and
(ii) in the case of Confidential Information that is Confidential Operational
Information, ten years from the Separation Date, Sara Lee and HBI shall hold and
shall cause each of the members of their respective Groups to hold, and shall
each cause their respective officers, employees, agents, consultants and
advisors to hold, in strict confidence and not to disclose or release without
the prior written consent of the other party, any and all Confidential
Information (as defined herein) of the other party; provided, that the parties
may disclose, or may permit disclosure of, Confidential Information (x) to their
respective auditors, attorneys, financial advisors, bankers and other
appropriate consultants and advisors who have a need to know such information
and are informed of their obligation to hold such information confidential to
the same extent as is applicable to the parties hereto and in respect of whose
failure to comply with such obligations, HBI or Sara Lee, as the case may be,
will be responsible or (y) if the parties or any of the members of their
respective Groups are compelled to disclose any such Confidential Information by
judicial or administrative process or, in the opinion of independent legal
counsel, by other requirements of law. Notwithstanding the foregoing, in the
event that any demand or request for disclosure of Confidential Information is
made pursuant to clause (y) above, Sara Lee or HBI, as

24



--------------------------------------------------------------------------------



 



the case may be, shall promptly notify the other of the existence of such
request or demand and shall provide the other a reasonable opportunity to seek
an appropriate confidentiality agreement, protective order or other remedy,
which both parties will cooperate in obtaining. In the event that such
appropriate protective order or other remedy is not obtained, the party whose
Confidential Information is required to be disclosed shall or shall cause the
other party to furnish, or cause to be furnished, only that portion of the
Confidential Information that is legally required to be disclosed. As used in
this Section 5.3:
          (i) “Confidential Information” shall mean Confidential Business
Information and Confidential Operational Information of one party which, prior
to or following the Distribution Date, has been disclosed by Sara Lee or its
Group on the one hand, or HBI or its Group, on the other hand, in written, oral
(including by recording), electronic, or visual form to, or otherwise has come
into the possession of, the other, including pursuant to the access provisions
of Section 5.2 hereof or any other provision of this Agreement (except to the
extent that such Information can be shown to have been (x) in the public domain
through no fault of such party (or such party’s Group) or (y) later lawfully
acquired from other sources by the party (or such party’s Group) to which it was
furnished; provided, however, in the case of (y) that such sources did not
provide such Information in breach of any confidentiality obligations).
          (ii) “Confidential Operational Information” shall mean all
proprietary, design or operational information, data or material including,
without limitation, (a) specifications, ideas and concepts for products and
services, (b) manufacturing specifications and procedures, (c) design drawings
and models, (d) materials and material specifications, (e) quality assurance
policies, procedures and specifications, (f) customer information, (g) computer
software and derivatives thereof relating to design development or manufacture
of products, (h) training materials and information and (i) all other know-how,
methodology, procedures, techniques and trade secrets related to design,
development and manufacturing.
          (iii) “Confidential Business Information” shall mean all proprietary
information, data or material other than Confidential Operational Information,
including, but not limited to (a) proprietary earnings reports and forecasts,
(b) proprietary macro-economic reports and forecasts, (c) proprietary business
plans, (d) proprietary general market evaluations and surveys and
(e) proprietary financing and credit-related information.
Notwithstanding the first sentence of this Section 5.3(a), with respect to any
Confidential Business Information that is disclosed after the Distribution Date
(which shall be deemed to be Confidential Information for the purposes of this
Section), the obligations of this subsection shall terminate seven years after
the date of the first disclosure of such Confidential Business Information to
Sara Lee or its Group, on the one hand, or HBI or its Group, on the other hand.
          (b) Notwithstanding anything to the contrary set forth herein,
(i) Sara Lee and its Group, on the one hand, and HBI and its Group, on the other
hand, shall be deemed to have satisfied their obligations hereunder with respect
to Confidential Information if they exercise the same degree of care (but no
less than a reasonable degree of care) as they take to preserve

25



--------------------------------------------------------------------------------



 



confidentiality for their own similar Information and (ii) confidentiality
obligations provided for in any agreement between Sara Lee or any of the members
of its Group, or HBI or any of the members of its Group, on the one hand, and
any employee of Sara Lee or any member of its Group, or HBI or any member of its
Group, on the other hand, shall remain in full force and effect. Confidential
Information of Sara Lee and its Group, on the one hand, or HBI and its Group, on
the other hand, in the possession of and used by the other as of the
Distribution Date may continue to be used by such Person in possession of the
Confidential Information in and only in the operation of the Sara Lee Business
or the Branded Apparel Business, the case may be, and may be used only so long
as the Confidential Information is maintained in confidence and not disclosed in
violation of Section 5.3(a). Such continued right to use may not be transferred
to any third party unless the third party purchases all or substantially all of
the business and Assets in one transaction or in a series of related
transactions for which or in which the relevant Confidential Information is used
or employed. In the event that such right to use is transferred in accordance
with the preceding sentence, the transferring party shall not disclose the
source of the relevant Confidential Information.
     Section 5.4 Privileged Matters.
          (a) Sara Lee and HBI agree that their respective rights and
obligations to maintain, preserve, assert or waive any or all privileges
belonging to either corporation or their Subsidiaries with respect to the
Branded Apparel Business or the Sara Lee Business, including but not limited to
the attorney-client and work product privileges (collectively, “Privileges”),
shall be governed by the provisions of this Section 5.4. With respect to
Privileged Information (as defined below) of Sara Lee, Sara Lee shall have sole
authority in perpetuity to determine whether to assert or waive any or all
Privileges, and HBI shall take no action (nor permit any member of its Group to
take action) without the prior written consent of Sara Lee that could result in
any waiver of any Privilege that could be asserted by Sara Lee or any member of
its Group under applicable law and this Agreement. With respect to Privileged
Information of HBI arising after the Separation, HBI shall have sole authority
in perpetuity to determine whether to assert or waive any or all Privileges, and
Sara Lee shall take no action (nor permit any member of its Group to take
action) without the prior written consent of HBI that could result in any waiver
of any Privilege that could be asserted by HBI or any member of its Group under
applicable law and this Agreement. The rights and obligations created by this
Section 5.4 shall apply to all Information as to which Sara Lee or HBI or their
respective Groups would be entitled to assert or have asserted a Privilege
without regard to the effect, if any, of the Separation or the Distribution
(“Privileged Information”). Privileged Information of Sara Lee and its Group
includes but is not limited to (i) any and all Information regarding the Sara
Lee Business and its Group (other than Information relating to the Branded
Apparel Business (“Branded Apparel Information”)), whether or not such
Information (other than Branded Apparel Information) is in the possession of HBI
or any member of its Group; (ii) all communications subject to a Privilege
between counsel for Sara Lee (including any person who, at the time of the
communication, was an employee of Sara Lee or its Group in the capacity of
in-house counsel, regardless of whether such employee is or becomes an employee
of HBI or any member of its Group) and any person who, at the time of the
communication, was an employee of Sara Lee, regardless of whether such employee
is or becomes an employee of HBI or any member of its Group and (iii) all
Information generated, received or arising after the Separation Date that refers
or relates to Privileged Information of Sara Lee or its Group generated,
received or arising prior

26



--------------------------------------------------------------------------------



 



to the Separation Date. Privileged Information of HBI and its Group includes but
is not limited to (x) any and all Branded Apparel Information, whether or not it
is in the possession of Sara Lee or any member of its Group; (y) all
communications subject to a Privilege occurring after the Separation between
counsel for the Branded Apparel Business (including in-house counsel and former
in-house counsel who are employees of Sara Lee) and any person who, at the time
of the communication, was an employee of HBI, any member of its Group or the
Branded Apparel Business regardless of whether such employee was, is or becomes
an employee of Sara Lee or any of its Subsidiaries and (z) all Information
generated, received or arising after the Separation Date that refers or relates
to Privileged Information of HBI or its Group generated, received or arising
after the Separation Date.
          (b) Upon receipt by Sara Lee or HBI, or any of their respective
Groups, as the case may be, of any subpoena, discovery or other request from any
third party that actually or arguably calls for the production or disclosure of
Privileged Information of the other or if Sara Lee or HBI, or any of their
respective Groups, as the case may be, obtains knowledge that any current or
former employee of Sara Lee or HBI, as the case may be, receives any subpoena,
discovery or other request from any third party that actually or arguably calls
for the production or disclosure of Privileged Information of the other, Sara
Lee or HBI, as the case may be, shall promptly notify the other of the existence
of the request and shall provide the other a reasonable opportunity to review
the Information and to assert any rights it may have under this Section 5.4 or
otherwise to prevent the production or disclosure of Privileged Information.
Sara Lee or HBI, as the case may be, will not, and will cause their respective
Groups not to, produce or disclose to any third party any of the other’s
Privileged Information under this Section 5.4 unless (i) the other has provided
its express written consent to such production or disclosure or (ii) a court of
competent jurisdiction has entered an order not subject to interlocutory appeal
or review finding that the Information is not entitled to protection from
disclosure under any applicable privilege, doctrine or rule.
          (c) Sara Lee’s transfer of books and records pertaining to the Branded
Apparel Business and other Information to HBI, Sara Lee’s agreement to permit
HBI to obtain Information existing prior to the Separation, HBI’s transfer of
books and records pertaining to Sara Lee, if any, and other Information and
HBI’s agreement to permit Sara Lee to obtain Information existing prior to the
Separation are made in reliance on Sara Lee’s and HBI’s respective agreements,
as set forth in Section 5.3 and this Section 5.4, to maintain the
confidentiality of such Information and to take the steps provided herein for
the preservation of all Privileges that may belong to or be asserted by Sara Lee
or HBI, as the case may be. The access to Information, witnesses and individuals
being granted pursuant to Sections 5.2 and the disclosure to HBI and Sara Lee of
Privileged Information relating to the Branded Apparel Business or the Sara Lee
Business pursuant to this Agreement in connection with the Separation shall not
be asserted by Sara Lee or HBI to constitute, or otherwise deemed, a waiver of
any Privilege that has been or may be asserted under this Section 5.4 or
otherwise. Nothing in this Agreement shall operate to reduce, minimize or
condition the rights granted to Sara Lee and HBI in, or the obligations imposed
upon Sara Lee and HBI by, this Section 5.4.
     Section 5.5 Payment Of Expenses. Except as otherwise provided in this
Agreement, the Ancillary Agreements or any other written agreement between the
parties relating to the Separation or the Distribution, (i) all costs and
expenses of the parties hereto in connection with

27



--------------------------------------------------------------------------------



 



the Distribution (including, without limitation, costs associated with drafting
this Agreement, the Ancillary Agreements and the documents relating to the
formation of HBI, costs associated with the preparation and filing of the
Registration Statement and costs associated with the preparation, printing and
mailing of the Information Statement) and (ii) all costs and expenses of the
parties hereto in connection with the Separation shall be paid by Sara Lee.
Notwithstanding the foregoing, (i) HBI and Sara Lee shall each be responsible
for their own internal costs (i.e., salaries of personnel) incurred in
connection with the Separation and the Distribution, and (ii) HBI shall be
responsible for the fees and expenses of its separate legal counsel (Covington &
Burling LLP) and of its independent accountants with respect to services such
accountants otherwise would provide in order for HBI comply with its SEC
filings, bank facilities and other reporting obligations after the Distribution.
     Section 5.6 Release of Security Interest. Upon HBI’s reasonable request,
Sara Lee shall use its reasonable best efforts to obtain from third parties the
release of any Security Interest granted by Sara Lee (or its Subsidiaries) on
any HBI Asset.
     Section 5.7 Litigation. All matters relating to claims for Actions,
including, but not limited to, indemnification for such claims, shall be
governed by the provisions of the Indemnification and Insurance Matters
Agreement.
     Section 5.8 Employee Discounts. For the period ending two (2) years from
the Separation Date, HBI will continue to offer all employees and directors of
the Sara Lee Group on the date of product purchase a discount on all HBI
products purchased by such Sara Lee Group employees or directors, which discount
shall be equivalent to the HBI employee and director discount programs in effect
with respect to HBI products as of the Separation Date. If required under the
terms of the Master Separation Agreement dated October 2, 2000 between Sara Lee
and Coach, Inc., HBI will continue to offer employees and directors of Coach,
Inc. the discount contemplated by Section 4.18 thereof. For the period ending
two (2) years from the Separation Date, Sara Lee will continue to offer all
employees and directors of the HBI Group on the date of product purchase, a
discount on all Sara Lee products purchased by such HBI Group employees or
directors, which discount shall be equivalent to the Sara Lee employee and
director discount programs in effect with respect to Sara Lee products as of the
Separation Date.
     Section 5.9 Termination Of Agreements.
          (a) Termination of Agreements Between Sara Lee and HBI. Except as set
forth in subsection (b) below, HBI and each HBI Subsidiary, on the one hand, and
Sara Lee and each Sara Lee Subsidiary, on the other hand, hereby terminate and
agree to cause to be terminated all agreements, arrangements, commitments or
understandings, whether or not in writing, entered into prior to the Effective
Time between or among HBI or any HBI Subsidiaries, on the one hand, and Sara Lee
or any Sara Lee Subsidiaries, on the other hand, effective as of immediately
prior to the Effective Time; provided that the provisions of this subsection
(a) shall not terminate any rights or obligations between Sara Lee and any Sara
Lee Subsidiary or between any Sara Lee Subsidiaries.
          (b) Exceptions. The provisions of subsection (a) above shall not apply
to any of the following agreements, arrangements, commitments or understandings
(or to any of the

28



--------------------------------------------------------------------------------



 



provisions thereof): (i) this Agreement and the Ancillary Agreements; (ii) any
agreement, arrangement, commitment or understanding which is expressly
contemplated by this Agreement or the Ancillary Agreement to survive the
Distribution Date (or is being entered into in connection with this Agreement or
the Ancillary Agreements); (iii) any agreements, arrangements, commitments or
understandings to which any Person other than the parties hereto and their
respective Affiliates is a party; (iv) any agreements, arrangements, commitments
or understandings to which any non-wholly owned Subsidiary of Sara Lee or HBI,
as the case may be, is a party (it being understood that directors’ qualifying
shares or similar interests shall be disregarded for purposes of determining
whether a Subsidiary is wholly owned); and (v) as otherwise agreed to in good
faith by the parties in writing on or after the Effective Time. To the extent
that the rights and obligations of Sara Lee or any Sara Lee Subsidiaries under
any agreements, arrangements, commitments or understandings not terminated under
this Section 5.9 constitute HBI Assets or HBI Liabilities, they shall be
assigned or assumed pursuant to this Agreement.
     Section 5.10 Cooperation In Obtaining New Agreements. Sara Lee understands
that, prior to the Separation Date, HBI has derived benefits under certain
agreements and relationships between Sara Lee and third parties, which
agreements and relationships are not being assigned or transferred to HBI in
connection with the Separation. After the Separation Date, upon the request of
HBI, Sara Lee agrees to make introductions of appropriate HBI personnel to Sara
Lee’s contacts at such third parties, and agrees to provide reasonable
assistance to HBI so that HBI, to the extent possible, may enter into agreements
or relationships with such third parties under substantially equivalent terms
and conditions, including financial terms and conditions, that apply to Sara
Lee. Such assistance may include, but is not limited to, (i) requesting and
encouraging such third parties to enter into such agreements or relationships
with HBI and (ii) attending meetings and negotiating sessions with HBI and such
third parties.
     Section 5.11 Cooperation With Respect To Procurement Agreements.
          (i) Sara Lee and HBI have used their reasonable best efforts to extend
certain procurement agreements between Sara Lee and certain preferred
third-party vendors to HBI so that the economic benefits under such agreements
would continue to be available to both Sara Lee and HBI after the Separation
Date. After the Separation Date, Sara Lee and HBI shall continue to use their
reasonable best efforts to purchase goods and services from each of such vendors
under such Shared Contracts in accordance with the terms of any agreement among
Sara Lee, HBI and any third party vendor entered into in connection with the
Distribution so as to maximize the discounts available and/or achieve the lowest
prices available under such Shared Contracts for both Sara Lee and HBI.
          (ii) To the extent that HBI or any of its Subsidiaries receives goods
or services under any Sara Lee purchasing agreement (other than the Shared
Contracts) after the Separation Date, then HBI shall reimburse Sara Lee for the
cost of such goods and services on a prompt basis (or, at Sara Lee’s request,
make direct payments to the vendor).

29



--------------------------------------------------------------------------------



 



     Section 5.12 Non-Solicitation Of Employees Sara Lee and HBI each agree, and
each shall cause its Subsidiaries and any employment agencies acting on their
behalf, not to solicit, recruit or hire, after the Distribution Date, without
the other party’s express written consent, the other party’s employees who are
employed by such party immediately after the Distribution Date for a period of
one year following the Distribution Date. Either party hereto may seek a waiver
of this Section 5.12 by submitting a request to the Executive Vice President of
Human Resources (or similar officer) of the other party. Notwithstanding the
foregoing, this prohibition on solicitation, recruitment and hiring does not
apply to actions taken by a party solely as a result of an employee’s
affirmative response to a general recruitment effort carried out through a
public solicitation or general solicitation.
     Section 5.13 Stockholder Actions. On or prior to the Distribution Date,
Sara Lee and HBI in their respective capacities as direct and indirect
stockholders, managing members or managing partners of their respective
Subsidiaries, each shall take and ratify any actions that are reasonably
necessary or desirable to effectuate the transactions contemplated by this
Agreement, including all such actions necessary or desirable to approve HBI’s
stock-based employee benefit plans in order to satisfy the requirements of
Rule 16b-3 under the Exchange Act and the applicable rules and regulations of
the NYSE.
     Section 5.14 CTHL Employees. As soon as reasonably practicable, and where
applicable, Sara Lee will initiate and complete a redundancy consultation
process with respect to those employees of Courtaulds Textile Holdings Limited
listed on Schedule 5.14 (the “CTHL Employees”), who provide research and design
services to HBI. HBI will be liable to Sara Lee for and will pay all continuing
operating costs associated with the U.K. Embody operations and the employment of
the CTHL Employees prior to the redundancy determination, and all severance
costs for the CTHL Employees, including any redundancy pay and notice pay
determined by Sara Lee to be due to such employees as a result of the
termination of their employment. Sara Lee will remain liable for any pension
benefits, including any pension enhancement payments, owing to these individuals
under any pension plan maintained by Sara Lee for which these employees are
eligible, including the Sara Lee UK Pension Plan.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Entire Agreement; Incorporation Of Schedules And Exhibits. This
Agreement (including all Schedules and Exhibits referred to herein) and the
Ancillary Agreements constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and thereof. All Schedules and Exhibits
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein.
     Section 6.2 Amendment and Waiver. This Agreement may be amended and any
provision of this Agreement may be waived, provided that any such amendment or
waiver shall be binding upon a party only if such amendment or waiver is set
forth in a writing executed by such party. No course of dealing between or among
any Persons having any interest in this

30



--------------------------------------------------------------------------------



 



Agreement shall be deemed effective to modify, amend or discharge any part of
this Agreement or any rights or obligations of any party hereto under or by
reason of this Agreement.
     Section 6.3 No Implied Waivers; Cumulative Remedies; Writing Required. No
delay or failure in exercising any right, power or remedy hereunder shall affect
or operate as a waiver thereof; nor shall any single or partial exercise thereof
or any abandonment or discontinuance of steps to enforce such a right, power or
remedy preclude any further exercise thereof or of any other right, power or
remedy. The rights and remedies hereunder are cumulative and not exclusive of
any rights or remedies that any party hereto would otherwise have. Any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement or any such waiver of any provision of this Agreement must
satisfy the conditions set forth in Section 6.2 and shall be effective only to
the extent in such writing specifically set forth.
     Section 6.4 Parties In Interest. Nothing in this Agreement, express or
implied, is intended to confer on any Person other than the parties, their
respective Groups and their respective successors and permitted assigns, any
rights or remedies of any nature whatsoever under or by virtue of this
Agreement.
     Section 6.5 Assignment; Binding Agreement. Neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned,
in whole or in part, by operation of law or otherwise by any of the parties
without the prior written consent of the other parties, and any instrument
purporting to make such an assignment without prior written consent shall be
void; provided, however, either party may assign this Agreement to a successor
entity in conjunction with a merger effected solely for the purpose of changing
such party’s state of incorporation (but subject to any applicable requirements
of the Tax Sharing Agreement). Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and permitted assigns.
     Section 6.6 Limitation On Damages. Each party irrevocably waives, and no
party shall be entitled to seek or receive, consequential, special, indirect or
incidental damages (including without limitation damages for loss of profits) or
punitive damages, regardless of how such damages were caused and regardless of
the theory of liability; provided that the foregoing shall not limit each
party’s indemnification obligations set forth in the Ancillary Agreements.
     Section 6.7 Notices. All notices, demands and other communications given
under this Agreement must be in writing and must be either personally delivered,
telecopied (and confirmed by telecopy answer back), mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address or telecopy
number indicated below or such other address or telecopy number or to the
attention of such other Person as the recipient party shall have specified by
prior written notice to the sending party. Any notice, demand or other
communication under this Agreement shall be deemed to have been given when so
personally delivered or so telecopied and confirmed (if telecopied before 5:00
p.m. Eastern Time on a business day, and otherwise on the next business day), or
if sent, one business day after deposit with an overnight courier, or, if
mailed, five business days after deposit in the U.S. mail.
     Sara Lee Corporation

31



--------------------------------------------------------------------------------



 



Three First National Plaza
Chicago, Illinois 60602-4260
Attention: General Counsel
Facsimile Number: (312) 419-3187
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105
Attention: General Counsel
Facsimile Number: (336) 714-7441
     Section 6.8 Severability. The parties agree that (a) the provisions of this
Agreement shall be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions shall be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions shall remain valid and enforceable to the fullest extent
permitted by applicable law.
     Section 6.9 Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision (whether of the State
of Illinois or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Illinois.
     Section 6.10 Submission To Jurisdiction. SUBJECT TO SECTION 6.13, EACH OF
THE PARTIES IRREVOCABLY SUBMITS (FOR ITSELF AND IN RESPECT OF ITS PROPERTY) TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN CHICAGO, ILLINOIS,
FORSYTH COUNTY, NORTH CAROLINA, OR GUILDFORD COUNTY, NORTH CAROLINA, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES
THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT; PROVIDED THAT THE PARTIES MAY BRING ACTIONS OR
PROCEEDINGS AGAINST EACH OTHER IN OTHER JURISDICTIONS TO THE EXTENT NECESSARY TO
IMPLEAD THE OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED
TO THIS AGREEMENT. EACH PARTY ALSO AGREES NOT TO BRING ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY OTHER COURT OR IN OTHER
JURISDICTIONS UNLESS SUCH ACTIONS OR PROCEEDINGS ARE NECESSARY TO IMPLEAD THE
OTHER PARTY IN ANY ACTION COMMENCED BY A THIRD PARTY THAT IS RELATED TO THIS
AGREEMENT. EACH OF THE PARTIES WAIVES ANY DEFENSE OF INCONVENIENT FORUM TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY BOND, SURETY,
OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH RESPECT
THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY SENDING OR DELIVERING
A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN

32



--------------------------------------------------------------------------------



 



SECTION 6.7 ABOVE. NOTHING IN THIS SECTION 6.10, HOWEVER, SHALL AFFECT THE RIGHT
OF ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AT
EQUITY. EACH PARTY AGREES THAT A FINAL NONAPPEALABLE JUDGMENT IN ANY ACTION OR
PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW OR AT EQUITY.
     Section 6.11 Waiver Of Jury Trial. AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     Section 6.12 Amicable Resolution.
          (a) The parties desire that friendly collaboration will develop
between them. Accordingly, they will try to resolve in an amicable manner all
disputes and disagreements connected with their respective rights and
obligations under this Agreement or any of the Ancillary Agreements. In
furtherance thereof, in the event of any dispute or disagreement among the
parties as to the interpretation of any provision of this Agreement or any of
the Ancillary Agreements or the performance of obligations hereunder or
thereunder, the matter, upon written request of any party, shall be referred for
resolution to a steering committee established pursuant to this Section 6.12(a)
(the “Steering Committee”).
          (b) The Steering Committee shall have two members, one of whom shall
be appointed by Sara Lee and one of whom shall be appointed by HBI. Sara Lee’s
initial member of the Steering Committee shall be Roderick A. Palmore and HBI’s
initial member of the Steering Committee shall be Richard A. Noll. Each of Sara
Lee and HBI shall use its reasonable best efforts to avoid replacing its initial
member of the Steering Committee with another representative for the first year
after the Distribution Date; provided, however, that HBI may replace its initial
member of the Steering Committee with any general counsel hired by HBI.
Thereafter, Sara Lee and HBI shall consider in good faith any reasonable
objection to any individual being considered as a replacement for a Steering
Committee member. While any individual is serving as a member of the Steering
Committee, such individual shall not have the right to designate any substitute
or proxy for purposes of attending or voting at a Steering Committee meeting.
Any replacement for a Steering Committee member shall be an officer of the
appointing party with authority to negotiate and resolve disputes.
          (c) The Steering Committee shall use reasonable effort to promptly
resolve all disputes or disagreements referred to it. All discussions and
negotiations conducted by, and all information and materials shared by, the
members of the Steering Committee (and Sara Lee and HBI) shall be confidential
and shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence. Upon a unanimous vote, Steering Committee
decisions shall be final and binding on the parties. If the Steering Committee
does not agree to a resolution of the dispute or disagreement within 30 calendar
days after the referral of the matter to it, each

33



--------------------------------------------------------------------------------



 



of the parties shall be free to exercise the remedies available to it under this
Agreement, subject to Sections 6.13 and 6.6.
          (d) The Steering Committee shall be self-regulating. Between the
Distribution Date and the first anniversary of the Distribution Date, the
Steering Committee shall hold meetings every six weeks on dates to be
established at the organizational meeting of the Steering Committee, which will
be held as promptly as practicable after the Distribution Date. Such meeting
dates may be rescheduled by the Steering Committee if it becomes impracticable
to hold such meeting. Between the first and second anniversary of the
Distribution Date, the Steering Committee shall hold meetings on a quarterly (or
more frequent) basis, on dates to be established by the Steering Committee.
After the second anniversary of the Distribution Date, the Steering Committee
shall hold meetings on such basis, if any, as it may determine.
     Section 6.13 Arbitration.
          (a) Except for suits seeking injunctive relief or specific
performance, or in the event of any impleader action arising from any proceeding
commended by a third party that it is related to this Agreement in the event of
any dispute, controversy or claim arising under or in connection with this
Agreement or any of the Ancillary Agreements (including any dispute, controversy
or claim relating to the breach, termination or validity thereof), the parties
agree to submit any such dispute, controversy or claim to binding arbitration in
conformance with the CPR Institute for Dispute Resolution Rules for
Non-Administered Arbitration (the “CPR Rules”) then in effect, and further
provided that the parties hereby agree that the location of any such arbitration
shall be either Chicago, Illinois or Forsyth County, North Carolina; provided,
however, that this Section 6.13 shall not apply to any dispute, controversy or
claim arising under Article IV of the Tax Sharing Agreement (including any
dispute, controversy or claim relating to the breach, termination or validity
thereof). Such arbitration shall be conducted in as expedited a manner as is
then permitted by such rules.
          (b) Subject to Section 6.12, any party may demand that any dispute,
controversy or claim be submitted to binding arbitration at any time. The demand
for arbitration shall be in writing, shall be served on the other party(ies) in
the manner prescribed herein for the giving of notices, and shall set forth a
short statement of the factual basis for the dispute, controversy or claim,
specifying the matter or matters to be arbitrated. The arbitration shall be
conducted by a sole, independent and impartial arbitrator selected from the CPR
Panel, except that if the amount in controversy exceeds $5 million, then either
party may opt for an arbitration conducted by three independent and impartial
arbitrators selected under Sections 5.1 and 5.2 of the CPR Rules then in effect.
With regard to any dispute that is governed by the Tax Sharing Agreement, the
amount in controversy shall be calculated to include the taxes in dispute plus
any potential penalties and/or interest on that tax amount. In the case of any
arbitration to be conducted by three arbitrators, if any party fails to appoint
the arbitrator to be appointed by such party within 30 days after delivery of a
demand for arbitration, then the CPR Institute for Dispute Resolution shall
appoint such arbitrator. The parties agree to select as the sole arbitrator or,
if applicable, as the three arbitrators, a person or persons with significant
experience and expertise in the subject matter under dispute. For example, in a
dispute relating to matters covered by the Tax Sharing Agreement, the sole
arbitrator or, if applicable, each of the three arbitrators shall be a tax
professional from a national law or accounting firm who is experienced in the
issues under

34



--------------------------------------------------------------------------------



 



dispute. The arbitrator(s) shall conduct such evidentiary or other hearings as
the arbitrator(s) deem necessary or appropriate and thereafter shall make a
determination as soon as practicable.
          (c) Each party to such arbitration shall bear its own “Costs and
Fees,” which are defined as all reasonable pre-award expenses of the
arbitration, including travel expenses, out-of-pocket expenses (including, but
not limited to, copying and telephone), witness fees, and attorney’s fees and
expenses. The fees and expenses of the arbitrators and all other costs and
expenses incurred in connection with the arbitration (the “Arbitration
Expenses”) shall be borne equally by the parties to such arbitration.
Notwithstanding the foregoing, the arbitrator(s) shall be empowered to require
any one or more of the parties to the arbitration to bear all or any portion of
such Costs and Fees and/or the Arbitration Expenses in the event that the
arbitrator(s) determine such party has acted unreasonably or in bad faith.
          (d) Except as otherwise provided in Section 6.6, the arbitrator(s)
shall have the authority to award any remedy or relief that a federal or state
court sitting in the State of Illinois or the State of North Carolina could
order or grant, including, without limitation, the issuance of an injunction or
specific performance of any obligation created under this Agreement or any of
the Ancillary Agreements, or the imposition of sanctions for abuse or
frustration of the arbitration process.
          (e) The decision and award of the arbitrators shall be in writing and
copies thereof shall be delivered to each party to the arbitration. The decision
and award of the arbitrators shall be binding on all parties to the arbitration.
In rendering such decision and award, the arbitrators shall not add to, subtract
from or otherwise modify the provisions of this Agreement or the Ancillary
Agreements and shall make their determinations in accordance therewith. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. ¶¶ 1-16
to the exclusion of any state laws inconsistent therewith, and any party to the
arbitration may have judgment upon the award rendered by the arbitrators entered
in any court having jurisdiction thereof. Each party agrees that it will not
file any suit, motion, petition or otherwise commence any legal action or
proceeding for any matter which is required to be submitted to arbitration as
contemplated herein except in connection with the enforcement of an award
rendered by the arbitrators. Upon the entry of an order dismissing or staying
any action or proceeding filed contrary to the preceding sentence, the party
which filed such action or proceeding shall promptly pay to the other party the
reasonable attorney’s fees, costs and expenses incurred by such other party
prior to the entry of such order.
          (f) The statute of limitations of the State of Illinois or North
Carolina, as appropriate, applicable to the commencement of a lawsuit shall
apply to the commencement of an arbitration hereunder.
     Section 6.14 Waiver of Bulk-Sales Laws. Each of Sara Lee and HBI hereby
waives compliance by each member of their respective Group with the requirements
and provisions of the “bulk-sale” or “bulk-transfer” Laws of any jurisdiction
that may otherwise be applicable with respect to the transfer or sale of any or
all of the Assets to any member of the Sara Lee Group or HBI Group, as
applicable.

35



--------------------------------------------------------------------------------



 



     Section 6.15 Construction. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a substantive part of
or to affect the meaning or interpretation of this Agreement. Whenever required
by the context, any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular forms of
nouns, pronouns, and verbs shall include the plural and vice versa. Reference to
any agreement, document, or instrument means such agreement, document, or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof, and if applicable hereof. The use of the words “include” or
“including” in this Agreement shall be by way of example rather than by
limitation. The use of the words “or,” “either” or “any” shall not be exclusive.
The parties have participated jointly in the negotiation and drafting of this
Agreement and the Ancillary Agreements, and the Parties acknowledge that (i) HBI
has been represented by Covington & Burling LLP in connection with this
Agreement and the Ancillary Agreements and (ii) Sara Lee has been represented by
Kirkland & Ellis LLP in connection with this Agreement and the Ancillary
Agreements (and Kirkland & Ellis LLP has not acted as counsel to HBI in
connection therewith). In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. The parties agree that prior drafts of this
Agreement shall be deemed not to provide any evidence as to the meaning of any
provision hereof or the intent of the parties hereto with respect hereto.
     Section 6.16 Counterparts. This Agreement may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
party), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
     Section 6.17 Delivery By Facsimile Or Other Electronic Means. This
Agreement, and any amendments hereto, to the extent signed and delivered by
means of a facsimile machine or other electronic transmission, shall be treated
in all manner and respects as an original contract and shall be considered to
have the same binding legal effects as if it were the original signed version
thereof delivered in person. At the request of any party, each other party shall
re-execute original forms thereof and deliver them to all other parties. No
party shall raise the use of a facsimile machine or other electronic means to
deliver a signature or the fact that any signature was transmitted or
communicated through the use of facsimile machine or other electronic means as a
defense to the formation of a contract and each such party forever waives any
such defense.
ARTICLE VII
DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
following meanings:
     “Action” means any demand, action, suit, counter suit, arbitration,
inquiry, proceeding or investigation by or before any Federal, state, local,
foreign or international Governmental Authority or any arbitration or mediation
tribunal.

36



--------------------------------------------------------------------------------



 



     “Affiliated Company” of any Person means any entity that controls, is
controlled by, or is under common control with such Person. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.
     “Agreement” shall have the meaning set forth in the preamble of this
Agreement.
     “Agent” means the distribution agent to be appointed by Sara Lee to
distribute to the stockholders of Sara Lee pursuant to the Distribution all of
the shares of HBI Common Stock.
     “Ancillary Agreements” shall have the meaning set forth in Section 2.1 of
this Agreement.
     “Arbitration Expenses” has the meaning set forth in Section 6.13(c) of this
Agreement.
     “Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person,
including the following: (i) all accounting and other books, records and files
whether in paper, microfilm, microfiche, computer tape or disc, magnetic tape or
any other form; (ii) all computers and other electronic data processing
equipment, fixtures, machinery, equipment, furniture, office equipment, motor
vehicles and other transportation equipment, special and general tools,
prototypes and models and other tangible personal property; (iii) all
inventories of materials, parts, raw materials, supplies, work-in-process and
finished goods and products; (iv) all interests in real property of whatever
nature, including easements, whether as owner or holder of a Security Interest,
lessor, sublessor, lessee, sublessee or otherwise; (v) all interests in any
capital stock or other equity interests of any Subsidiary or any other Person;
all bonds, notes, debentures or other securities issued by any Subsidiary or any
other Person; all loans, advances or other extensions of credit or capital
contributions to any Subsidiary or any other Person; and all other investments
in securities of any Person; (vi) all license agreements, leases of personal
property, open purchase orders for raw materials, supplies, parts or services,
unfilled orders for the manufacture and sale of products and other contracts,
agreements or commitments; (vii) all deposits, letters of credit and performance
and surety bonds; (viii) all written technical information, data,
specifications, research and development information, engineering drawings,
operating and maintenance manuals, and materials and analyses prepared by
consultants and other third parties; (ix) all Intellectual Property and licenses
from third Persons granting the right to use any Intellectual Property; (x) all
computer applications, programs and other software, including operating
software, network software, firmware, middleware, design software, design tools,
systems documentation and instructions; (xi) all cost information, sales and
pricing data, customer prospect lists, supplier records, customer and supplier
lists, customer and vendor data, correspondence and lists, product literature,
artwork, design, development and manufacturing files, vendor and customer
drawings, formulations and specifications, quality records and reports and other
books, records, studies, surveys, reports, plans and documents; (xii) all
prepaid expenses, trade accounts and other accounts and notes receivables;
(xiii) all rights under contracts or agreements, all claims or rights against
any Person

37



--------------------------------------------------------------------------------



 



arising from the ownership of any Asset, all rights in connection with any bids
or offers and all claims, choses in action or similar rights, whether accrued or
contingent; (xiv) all rights under insurance policies and all rights in the
nature of insurance, indemnification or contribution; (xv) all licenses
(including radio and similar licenses), permits, approvals and authorizations
which have been issued by any Governmental Authority; (xvi) cash or cash
equivalents, bank accounts, lock boxes and other deposit arrangements; and
(xvii) interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.
     “Branded Apparel Business” shall have the meaning set forth in the preamble
of this Agreement.
     “Branded Apparel Information” shall have the meaning set forth in Section
5.4(a) of this Agreement.
     “Business Guarantees” shall have the meaning set forth in Section 4.10(c)
of this Agreement.
     “Code” means the Internal Revenue Code of 1986 (or any successor statute),
as amended from time to time, and the regulations promulgated thereunder.
     “Commission” shall have the meaning set forth in Section 3.1(a) of this
Agreement.
     “Confidential Business Information” shall have the meaning set forth in
Section 5.3(a)(iii) of this Agreement.
     “Confidential Information” shall have the meaning set forth in Section
5.3(a)(i) of this Agreement.
     “Confidential Operational Information” shall have the meaning set forth in
Section 5.3(a)(ii) of this Agreement.
     “Consents” means any consents, waivers or approvals from, or notification
requirements to, any third parties.
     “Contracts” means any contract, agreement, lease, license, sales order,
purchase order, instrument or other commitment, whether written or oral, that is
binding on any Person or any part of its property under applicable law.
     “Costs and Fees” has the meaning set forth in Section 6.13(c) of this
Agreement.
     “CPR Rules” has the meaning set forth in Section 6.13(a) of this Agreement.
     “Delayed Transfer Assets” means any HBI Assets that are identified in
Schedule 4.1(c) of this Agreement or in any Ancillary Agreement as to be
transferred after the Separation Date.
     “Delayed Transfer Liabilities” means any HBI Liabilities that are
identified in Schedule 4.1(c) of this Agreement or in any Ancillary Agreement as
to be transferred after the Separation Date.

38



--------------------------------------------------------------------------------



 



     “Distribution” shall have the meaning set forth in the preamble of this
Agreement.
     “Distribution Date” shall have the meaning set forth in Section 3.2 of this
Agreement.
     “Distribution Ratio” shall have the meaning set forth in Section 3.3(c) of
this Agreement.
     “Effective Time” has the meaning set forth in Section 3.3(c) of this
Agreement.
     “Employee Matters Agreement” has the meaning set forth in Section 2.1(a) of
this Agreement. From and after the Separation Date, the Employee Matters
Agreement shall refer to the agreement executed and delivered pursuant to such
section, as amended and/or modified from time to time in accordance with its
terms.
     “Excess Cash Amount” has the meaning set forth in Section 4.5(b)(iv) of
this Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
     “Excluded Assets” has the meaning set forth in Section 4.2(b) of this
Agreement.
     “Excluded Liabilities” has the meaning set forth in Section 4.3(b) of this
Agreement.
     “Financing Agreements” means the credit facilities on terms substantially
similar to those contemplated by the commitment letter dated July 24, 2006 with
Merrill Lynch Capital Corporation and Morgan Stanley Senior Funding, Inc.
     “Governmental Approvals” means any notices, reports or other filings to be
made, or any consents, registrations, approvals, permits or authorizations to be
obtained from, any Governmental Authority.
     “Governmental Authority” shall mean any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other regulatory, administrative or governmental authority.
     “Group” means the Sara Lee Group or the HBI Group, as the context requires.
     “HBI” shall have the meaning set forth in the preamble of this Agreement.
     “HBI Action” shall have the meaning set forth in Section 5.9(a) of this
Agreement.
     “HBI Assets” has the meaning set forth in Section 4.2(a) of this Agreement.
     “HBI Balance Sheet” means the unaudited balance sheet (including the notes
thereto) of the Branded Apparel Business as of April 1, 2006 that is included in
the Registration Statement.
     “HBI Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

39



--------------------------------------------------------------------------------



 



     “HBI Contingent Gain” means any claim or other right of a member of the
Sara Lee Group or the HBI Group that substantially or exclusively relates to the
Branded Apparel Business, whenever arising, against any Person other than a
member of the Sara Lee Group or the HBI Group, if and to the extent that
(i) such claim or right arises out of the events, acts or omissions occurring as
of or before the Separation Date (based on then existing law) and (ii) the
existence or scope of the obligation of such other Person as of the Separation
Date was not acknowledged, fixed or determined in any material respect, due to a
dispute or other uncertainty as of the Separation Date or as a result of the
failure of such claim or other right to have been discovered or asserted as of
the Separation Date. A claim or right meeting the foregoing definition shall be
considered an HBI Contingent Gain regardless of whether there was any Action
pending, threatened or contemplated as of the Separation Date with respect
thereto. In the case of any claim or right a portion of which arises out of
events, acts or omissions occurring prior to the Separation Date and a portion
of which arises out of events, acts or omissions occurring on or after the
Separation Date, only that portion that arises out of events, acts or omissions
occurring prior to the Separation Date shall be considered an HBI Contingent
Gain. For purposes of the foregoing, a claim or right shall be deemed to have
accrued as of the Separation Date if all the elements of the claim necessary for
its assertion shall have occurred on or prior to the Separation Date, such that
the claim or right, were it asserted in an Action on or prior to the Separation
Date, would not be dismissed by a court on ripeness or similar grounds.
Notwithstanding the foregoing, none of (i) any Insurance Proceeds (which term is
defined in, and the treatment of which is governed by, the Indemnification and
Insurance Matters Agreement), (ii) any Excluded Assets, (iii) any reversal of
any litigation or other reserve, except to the extent that such reversal or
reserve directly relates to HBI Liabilities, or (iv) any matters relating to
Taxes (which are governed solely by the Tax Sharing Agreement) shall be deemed
to be an HBI Contingent Gain.
     “HBI Contingent Liability” means any Liability, other than Liabilities for
Taxes (which are governed solely by the Tax Sharing Agreement), of a member of
the Sara Lee Group or the HBI Group that substantially or exclusively relates to
the Branded Apparel Business, whenever arising, to any Person other than a
member of the Sara Lee Group or the HBI Group, if and to the extent that
(i) such Liability arises out of the events, acts or omissions occurring as of
or before the Separation Date and (ii) the existence or scope of the obligation
of a member of the Sara Lee Group or the HBI Group as of the Separation Date
with respect to such Liability was not acknowledged, fixed or determined in any
material respect, due to a dispute or other uncertainty as of the Separation
Date or as a result of the failure of such Liability to have been discovered or
asserted as of the Separation Date (it being understood that the existence of a
litigation or other reserve with respect to any Liability shall not be
sufficient for such Liability to be considered acknowledged, fixed or
determined). In the case of any Liability a portion of which arises out of
events, acts or omissions occurring prior to the Separation Date and a portion
of which arises out of events, acts or omissions occurring on or after the
Separation Date, only that portion that arises out of events, acts or omissions
occurring prior to the Separation Date shall be considered an HBI Contingent
Liability. For purposes of the foregoing, a Liability shall be deemed to have
arisen out of events, acts or omissions occurring prior to the Separation Date
if all the elements necessary for the assertion of a claim with respect to such
Liability shall have occurred on or prior to the Separation Date, such that the
claim, were it asserted in an Action on or prior to the Separation Date, would
not be dismissed by a court on ripeness or similar grounds. For purposes of
clarification of the foregoing, the parties agree that no Liability relating to,
arising

40



--------------------------------------------------------------------------------



 



out of or resulting from any obligation of any Person to perform the executory
portion of any contract or agreement existing as of the Separation Date, or to
satisfy any obligation accrued under any Plan (as defined in the Employee
Matters Agreement) as of the Separation Date, shall be deemed to be an HBI
Contingent Liability.
     “HBI Contracts” means the following Contracts to which Sara Lee or any
member of the Sara Lee Group is a party or by which it or any of its Assets is
bound, whether or not in writing, except for any such Contract that is
explicitly retained by Sara Lee or any member of the Sara Lee Group pursuant to
any provision of this Agreement or any Ancillary Agreement: (i) any contract or
agreement entered into in the name of, or expressly on behalf of, the Branded
Apparel Business; (ii) any contract or agreement that relates substantially or
exclusively to the Branded Apparel Business; (iii) any contract or agreement
that is otherwise expressly contemplated pursuant to this Agreement or any of
the Ancillary Agreements to be assigned to HBI; (iv) any guarantee, indemnity,
representation, warranty or other Liability of any member of the HBI Group or
the Sara Lee Group in respect of any other HBI Contract, any HBI Liability or
the Branded Apparel Business (including guarantees of financing incurred by
customers or other third parties in connection with purchases of products or
services from the Branded Apparel Business); (v) any Other Financial Liability
exclusively for or on behalf of the Branded Apparel Business (excluding any
Excluded Liability), together with all rights relating thereto; and (vi) any
other Contract identified on Schedule 7.
     “HBI Entities” has the meaning set forth in Section 4.2(a)(vii) of this
Agreement.
     “HBI Entity Interests” has the meaning set forth in Section 4.2(a)(vii) of
this Agreement.
     “HBI Group” means the affiliated group (within the meaning of Section
1504(a) of the Code), or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which HBI will
be the common parent corporation immediately after the Separation, and any
corporation or other entity which may become a member of such group from time to
time, but excluding any member of the Sara Lee Group.
     “HBI Liabilities” has the meaning set forth in Section 4.3(a) of this
Agreement.
     “Indemnification and Insurance Matters Agreement” has the meaning set forth
in Section 2.1(e) of this Agreement. From and after the Separation Date, the
Indemnification and Insurance Matters Agreement shall refer to the agreement
executed and delivered pursuant to such section, as amended and/or modified from
time to time in accordance with its terms.
     “Information” means information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data, but in any case excluding back-up
tapes.

41



--------------------------------------------------------------------------------



 



     “Information Statement” means the information statement forming a part of
the Registration Statement.
     “Insurance Policies” means insurance policies pursuant to which a Person
makes a true risk transfer to an insurer.
     “Intellectual Property” means all domestic and foreign patents and patent
applications, together with any continuations, continuations-in-part or
divisional applications thereof, and all patents issuing thereon (including
reissues, renewals and re-examinations of the foregoing); design patents,
invention disclosures; mask works; copyrights, and copyright applications and
registrations; Web addresses, trademarks, service marks, trade names, and trade
dress, in each case together with any applications and registrations therefor
and all appurtenant goodwill relating thereto; trade secrets, commercial and
technical information, know-how, proprietary or confidential information,
including engineering, production and other designs, notebooks, processes,
drawings, specifications, formulae, and technology; computer and electronic data
processing programs and software (object and source code), data bases and
documentation thereof; inventions (whether patented or not); utility models;
registered designs, certificates of invention and all other intellectual
property under the laws of any country throughout the world.
     “Intellectual Property Matters Agreement” has the meaning set forth in
Section 2.1(f) of this Agreement. From and after the Separation Date, the
Intellectual Property Matters Agreement shall refer to the agreement executed
and delivered pursuant to such section, as amended and/or modified from time to
time in accordance with its terms.
     “IP Subsidiaries” shall mean HBI Branded Apparel Limited, Inc. and HBI
Branded Apparel Enterprises LLC, each of which holds Intellectual Property used
exclusively in the Branded Apparel Business (and the stock of each of which is
being contributed to HBI under Section 4.2(a)(vii)).
     “JP Morgan” shall have the meaning set forth in Section 4.5(b)(i) of this
Agreement.
     “Lawson Information” shall have the meaning set forth in Section 5.2(b) of
this Agreement.
     “Liabilities” means all debts, liabilities, guarantees, assurances,
commitments and obligations, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising
(including, without limitation, whether arising out of any Contract or tort
based on negligence or strict liability) and whether or not the same would be
required by generally accepted principles and accounting policies to be
reflected in financial statements or disclosed in the notes thereto.
     “Leased Vehicles” has the meaning set forth in Section 4.6(d) of this
Agreement.
     “Master Transition Services Agreement” has the meaning set forth in Section
2.1(c) of this Agreement. From and after the Separation Date, the Master
Transition Services Agreement shall refer to the agreement executed and
delivered pursuant to such section, as amended and/or modified from time to time
in accordance with its terms.

42



--------------------------------------------------------------------------------



 



     “NYSE” shall have the meaning set forth in Section 3.1(c) of this
Agreement.
     “Other Financial Liabilities” means all liabilities, obligations,
contingencies, instruments and other Liabilities of any member of the Sara Lee
Group of a financial nature with third parties existing on the date hereof or
entered into or established between the date hereof and the Separation Date,
including any of the following: (i) foreign exchange contracts, (ii) letters of
credit, (iii) guarantees of third party loans to customers, (iv) surety bonds
(excluding surety for workers’ compensation self-insurance), (v) interest
support agreements on third party loans to customers, (vi) performance bonds or
guarantees issued by third parties, (vii) swaps or other derivatives contracts,
and (viii) recourse arrangements on the sale of receivables or notes.
     “Period 2 Financial Statements” shall have the meaning set forth in Section
4.5(b)(ii) of this Agreement.
     “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a Governmental Authority.
     “PHH Agreements” means the Operating Lease (Lease No. 122), dated June 25,
1998, between PHH-CFC Leasing, Inc., Sara Lee and certain other parties
identified therein, and the Management Agreement, dated June 30, 1991, between
PHH-CFC Leasing, Inc. and PHH Fleet America Corporation.
     “Privileged Information” shall have the meaning set forth in Section 5.4(a)
of this Agreement.
     “Privileges” shall have the meaning set forth in Section 5.4(a) of this
Agreement.
     “Pro Forma Cash Amount” shall have the meaning set forth in Section
4.2(a)(viii) of this Agreement.
     “Real Estate Matters Agreement” has the meaning set forth in Section 2.1(d)
of this Agreement. From and after the Separation Date, the Real Estate Matters
Agreement shall refer to the agreement executed and delivered pursuant to such
section, as amended and/or modified from time to time in accordance with its
terms.
     “Record Date” means the close of business on the date to be determined by
Sara Lee’s Board of Directors in its sole and absolute discretion as the record
date for determining stockholders of Sara Lee entitled to receive shares of HBI
Common Stock in the Distribution.
     “Record Holders” mean the holders of record of Sara Lee Common Stock as of
the close of business on the Record Date.
     “Registration Statement” shall have the meaning set forth in the preamble
of this Agreement.
     “Reserve Amount” shall have the meaning set forth in Section 4.5(b)(i) of
this Agreement.

43



--------------------------------------------------------------------------------



 



     “Sara Lee” shall have the meaning set forth in the preamble of this
Agreement.
     “Sara Lee Action” shall have the meaning set forth in Section 5.9 of this
Agreement.
     “Sara Lee Business” means all businesses and operations (whether or not
such businesses or operations are or have been terminated, divested or
discontinued) conducted prior to the Effective Time by Sara Lee, the Sara Lee
Subsidiaries, HBI and the HBI Subsidiaries, in each case that are not included
in the Branded Apparel Business.
     “Sara Lee Common Stock” shall have the meaning set forth in the preamble of
this Agreement.
     “Sara Lee Group” means the affiliated group (within the meaning of Section
1504(a) of the Code), or similar group of entities as defined under
corresponding provisions of the laws of other jurisdictions, of which Sara Lee
is the common parent corporation, and any corporation or other entity which may
be, may have been or may become a member of such group from time to time, but
excluding any member of the HBI Group.
     “Security Interest” means any mortgage, security interest, pledge, lien,
charge, claim, option, right to acquire, voting or other restriction,
right-of-way, covenant, condition, easement, encroachment, restriction on
transfer, or other encumbrance of any nature whatsoever.
     “Separation” shall have the meaning set forth in the preamble of this
Agreement.
     “Separation Date” shall have the meaning set forth in Section 1.1 of this
Agreement.
     “Shared Contract” means Contracts with third parties which directly benefit
both Sara Lee or a member of the Sara Lee Group or HBI or a member of the HBI
Group.
     “Shared Contractual Liabilities” means Liabilities with respect to Shared
Contracts.
     “Shortfall Cash Amount” has the meaning set forth in Section 4.5(b)(v) of
this Agreement.
     “Steering Committee” has the meaning set forth in Section 6.12(a) of this
Agreement.
     “Sublease” has the meaning set forth in Section 4.6(d) of this Agreement.
     “Subsidiary” of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the Board of Directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.

44



--------------------------------------------------------------------------------



 



     “Substitute Guarantees” shall have the meaning set forth in Section 4.10(c)
of this Agreement.
     “Tax Sharing Agreement” has the meaning set forth in Section 2.1(b) of this
Agreement. From and after the Separation Date, the Tax Sharing Agreement shall
refer to the agreement executed and delivered pursuant to such section, as
amended and/or modified from time to time in accordance with its terms.
[SIGNATURE PAGE FOLLOWS]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Master Separation
Agreement to be executed on its behalf by its officers hereunto duly authorized
on the day and year first above written.

              SARA LEE CORPORATION
 
       
 
  By:   /s/ Diana S. Ferguson
 
       
 
      Diana S. Ferguson
Senior Vice President
 
            HANESBRANDS INC.
 
       
 
  By:   /s/ Richard A. Noll
 
       
 
      Richard A. Noll
Chief Executive Officer

 



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Employee Matters Agreement
 
   
Exhibit B
  Tax Sharing Agreement
 
   
Exhibit C
  Master Transition Services Agreement
 
   
Exhibit D
  Real Estate Matters Agreement
 
   
Exhibit E
  Indemnification and Insurance Matters Agreement
 
   
Exhibit F
  Intellectual Property Matters Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEE MATTERS AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TAX SHARING AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT C
MASTER TRANSITION SERVICES AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT D
REAL ESTATE MATTERS AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
INDEMNIFICATION AND INSURANCE MATTERS AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT F
INTELLECTUAL PROPERTY MATTERS AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.1(c)
Delayed Transfer Assets and Liabilities
1. The purchase of assets and the assumption of liabilities in the Philippines,
which will occur following the Distribution Date pursuant to that certain Deed
of Sale to be executed by Sara Lee Philippines Inc. and Hanesbrands Philippines
Inc. as soon as possible after approval from the government of the Philippines
has been obtained. HBI and Sara Lee agree that, when the applicable governmental
approvals have been obtained, Hanesbrands Philippines will pay to Sara Lee
Philippines 127,000,000 Philippines Pesos (approximately $2.26 million) as
consideration for such assets and liabilities.
2. Transfer to HBI of all outstanding ownership interest of the following
subsidiaries:

  •   HBI Sourcing Asia Limited     •   Sara Lee Apparel International
(Shanghai) Co. Ltd. (to be renamed Hanesbrands International (Shanghai) Co.
Ltd.)     •   Sara Lee Apparel India Private Limited (to be renamed Hanesbrands
India Private Limited)     •   SL Sourcing India Private Ltd. (to be renamed HBI
Sourcing India Private Ltd.)

Transfer of the shares of each company to HBI are in process, but will not be
completed prior to the Distribution Date.
3. The purchase of assets and assumption of liabilities in Hong Kong relating to
the Branded Apparel Business, which are currently owned by SL Hong Kong Ltd. and
are being sold to Hanesbrands (HK), Limited for purchase consideration of
$1.7 million.
4. The transfer to HBI Branded Apparel Enterprises, LLC of the 500 shares of
Series A common stock of Playtex Marketing Corporation that currently are owned
by Sara Lee.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)(vii)
HBI Entities
U.S. SUBSIDIARIES

      Name of Subsidiary   Jurisdiction of Formation
BA International, L.L.C.
  Delaware
Caribesock, Inc.
  Delaware
Caribetex, Inc.
  Delaware
CASA International, LLC
  Delaware
Ceibena Del, Inc.
  Delaware
Hanes Menswear, LLC
  Delaware
Hanes Puerto Rico, Inc.
  Delaware
Hanesbrands Direct, LLC
  Colorado
Hanesbrands Distribution, Inc.
  Delaware
HBI Branded Apparel Limited, Inc.
  Delaware
HBI Branded Apparel Enterprises, LLC
  Delaware
HBI Playtex BATH LLC
  Delaware
HbI International, LLC
  Delaware
HBI Sourcing, LLC
  Delaware
Inner Self LLC
  Delaware
Jasper-Costa Rica, L.L.C.
  Delaware
National Textiles, L.L.C.
  Delaware
NT Investment Company, Inc.
  Delaware
Playtex Dorado, LLC
  Delaware
Playtex Industries, Inc.
  Delaware
Playtex Marketing Corporation (50% owned)
  Delaware
Seamless Textiles, LLC
  Delaware
UPCR, Inc.
  Delaware
UPEL, Inc.
  Delaware

NON-U.S. SUBSIDIARIES

      Name of Subsidiary   Jurisdiction of Formation
Allende Internacional S. de R.L. de C.V.
  Mexico
Bali Dominicana, Inc.
  Panama/DR
Bali Dominicana Textiles, S.A.
  Panama/DR
Bal-Mex S. de R.L. de C.V.
  Mexico
Canadelle LP
  Canada
Canadelle Holdings Corporation Limited
  Canada
Cartex Manufacturera S. A.
  Costa Rica
Caysock, Inc.
  Cayman Islands

 



--------------------------------------------------------------------------------



 



     
Caytex, Inc.
  Cayman Islands
Caywear, Inc.
  Cayman Islands
Ceiba Industrial, S. de R.L.
  Honduras
Champion Products S. de R.L. de C.V.
  Mexico
Choloma, Inc.
  Cayman Islands
Confecciones Atlantida S. de R.L.
  Honduras
Confecciones de Nueva Rosita S. de R.L. de C.V.
  Mexico
Confecciones El Pedregal Inc.
  Cayman Islands
Confecciones El Pedregal S.A. de C.V.
  El Salvador
Confecciones del Valle, S. de R.L. de C.V.
  Honduras
Confecciones Jiboa S.A. de C.V.
  El Salvador
Confecciones La Caleta, Inc.
  Cayman Islands
Confecciones La Herradura S.A. de C.V.
  El Salvador
Confecciones La Libertad, S.A. de C.V.
  El Salvador
DFK International Ltd.
  Hong Kong
Dos Rios Enterprises, Inc.
  Cayman Islands
Hanes Caribe, Inc.
  Cayman Islands
Hanes Choloma, S. de R. L.
  Honduras
Hanes Colombia, S.A.
  Colombia
Hanes de Centro America S.A.
  Guatemala
Hanes de El Salvador, S.A. de C.V.
  El Salvador
Hanes de Honduras S. de R.L. de C.V.
  Honduras
Hanes Dominican, Inc.
  Cayman Islands
Hanesbrands Japan Inc.
  Japan
Hanes Panama Ltd.
  Panama
Hanes Brands Incorporated de Costa Rica, S.A.
  Costa Rica
Hanesbrands Argentina S.A.
  Argentina
Hanesbrands Brasil Textil Ltda.
  Brazil
Hanesbrands Canada NSULC
  Canada
Hanesbrands Dominicana, Inc.
  Cayman Islands
Hanesbrands Europe GmbH
  Germany
Hanesbrands Philippines Inc.
  Philippines
Hanesbrands (HK) Limited
  Hong Kong
Hanesbrands (Thailand) Ltd.
  Thailand
HBI Alpha Holdings, Inc.
  Cayman Islands
HBI Beta Holdings, Inc.
  Cayman Islands
HBI Compania de Servicios, S.A. de C.V.
  El Salvador
HBI Servicios Administrativos de Costa Rica, S.A.
  Costa Rica
HBI Socks de Honduras, S. de R.L. de C.V.
  Honduras

 



--------------------------------------------------------------------------------



 



     
HBI Sourcing Asia Limited
  Hong Kong
Indumentaria Andina S.A.
  Argentina
Industria Textileras del Este, S. de R.L.
  Costa Rica
Industrias Internacionales de San Pedro S. de R.L. de C.V.
  Mexico
J.E. Morgan de Honduras, S.A.
  Honduras
Jasper Honduras, S.A.
  Honduras
Jogbra Honduras, S.A.
  Honduras
Madero Internacional S. de R.L. de C.V.
  Mexico
Manufacturera Ceibena S. de R.L.
  Honduras
Manufacturera Comalapa S.A. de C.V.
  El Salvador
Manufacturera de Cartago, S.R.L.
  Costa Rica
Manufacturera San Pedro Sula, S. de R.L.
  Honduras
Monclova Internacional S. de R.L. de C.V.
  Mexico
PT HBI Sourcing Indonesia
  Indonesia
PTX (D.R.), Inc.
  Cayman Islands
Rinplay S. de R.L. de C.V.
  Mexico
Santiago Internacional Textil Limitada (in liquidation)
  Chile
Sara Lee Apparel India Private Limited (to be renamed Hanesbrands India Private
Limited)
  India
Sara Lee Apparel International (Shanghai) Co. Ltd. (to be renamed Hanesbrands
International (Shanghai) Co. Ltd.)
  China
Sara Lee Knit Products Mexico S.A. de C.V. (to be renamed Inmobilaria Rinplay S.
de R.L. de C.V.)
  Mexico
Sara Lee Moda Femenina, S.A. de C.V. (to be renamed Servicios Rinplay, S. de R.L
de C.V.)
  Mexico
Servicios de Soporte Intimate Apparel, S de RL
  Costa Rica
SL Sourcing India Private Ltd. (to be renamed HBI Sourcing India Private Ltd.)
  India
SN Fibers
  Israel
Socks Dominicana S.A.
  Dominican Republic
Texlee El Salvador, S.A. de C.V.
  El Salvador
The Harwood Honduras Companies, S. de R.L.
  Honduras
TOS Dominicana, Inc.
  Cayman Islands

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(a)(xiii)
GSI COMPANY PREFIXES

          MFG-ID   Business Unit   UCC Account Name
046029
  SLBA-SLA   Sara Lee Activewear
635424
  SLBA-SLA/SLU   Shared
015733
  SLBA-Champion   Champion Products
631308
  SLBA-Champion   Champion Products
631309
  SLBA-Champion   Champion Products
660408
  SLBA-Champion   Champion Products
719385
  SLBA-Champion   Champion Products
719386
  SLBA-Champion   Champion Products
720873
  SLBA-Champion   Champion Products
742466
  SLBA-Champion   Champion Products
756472
  SLBA-Champion   Champion Products
766369
  SLBA-Champion   Printables
781034
  SLBA-Champion   Champion Products
781036
  SLBA-Champion   Champion Products
781039
  SLBA-Champion   Champion Products
727271
  SLBA-Champion   Champion Jogbra
017326
  SLBA-SLI   Playtex/Bali
085447
  SLBA-SLI   Playtex/Bali
738994
  SLBA-SLI   Playtex/Bali
019585
  SLBA-SLI   Playtex/Bali
042714
  SLBA-SLI   Playtex/Bali
617914
  SLBA-SLI   Playtex/Bali
942714
  SLBA-SLI   Playtex/Bali
012036
  SLBA-SLH   Sara Lee Hosiery/Hanes Hosiery/Legg’s
074200
  SLBA-SLH   Sara Lee Hosiery/Hanes Hosiery/Legg’s
036541
  SLBA-SLH   Sara Lee Hosiery/Hanes Hosiery/Legg’s
077478
  SLBA-SLH   Sara Lee Hosiery/Hanes Hosiery/Legg’s
689425
  SLBA-SLH   Sara Lee Hosiery/Hanes Hosiery/Legg’s
043935
  SLBA-SLU Duofold   JE Mogran Knitting Mills
400001
  SLBA-SLU Duofold   JE Mogran Knitting Mills (Private Label)
400002
  SLBA-SLU Duofold   JE Mogran Knitting Mills (Private Label)
400003
  SLBA-SLU Duofold   JE Mogran Knitting Mills (Private Label)
400004
  SLBA-SLU Duofold   JE Mogran Knitting Mills (Private Label)
400078
  SLBA-SLU Duofold   JE Mogran Knitting Mills (Private Label)
400086
  SLBA-SLU Duofold   JE Mogran Knitting Mills (Private Label)
403829
  SLBA-SLU Harwood   The Harwood Companies (Private Label)
504648
  SLBA-SLU Harwood   The Harwood Companies
504658
  SLBA-SLU Harwood   The Harwood Companies
504675
  SLBA-SLU Harwood   The Harwood Companies
504681
  SLBA-SLU Harwood   The Harwood Companies
024106
  SLBA-SLU Host   Host Apparel Inc.

 



--------------------------------------------------------------------------------



 



          MFG-ID   Business Unit   UCC Account Name
091592
  SLBA-SLU Host Canada   Host Apparel Inc.
090563
  SLBA-SLU Host For Her   Host Apparel Inc.
628992
  SLBA-SLU Host For Her   Host Apparel Inc.
019718
  SLBA-SLU JE Mogran   JE Mogran Knitting Mills (William Carter)
490400
  SLBA-SLU JE Mogran   JE Mogran Knitting Mills (Private Label)
075338
  SLBA-SLU UW   Sara Lee Activewear
085447
  SLBA-SLU UW   Sara Lee Activewear/Sara Lee Knit
096619
  SLBA-SLU UW   Sara Lee Activewear/Sara Lee Knit
490360
  SLBA-SLU UW   Sara Lee Activewear/Sara Lee Knit
635424
  SLBA-SLU UW   Sara Lee Activewear/Sara Lee Knit
038257
  SLBA-SOCK   Sara Lee Sock Company/Adams-Mills/Silver Knit
078715
  SLBA-SOCK   Sara Lee Sock Company
721665
  SLBA-SOCK   Sara Lee/Silver Knit Division
723652
  SLBA-Outer Banks   Outer Banks
011919
      Sara Lee Bodywear
768274
      Sara Lee Intimates De Mexico

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2(b)
EXCLUDED ASSETS
1. Any deferred consideration or earn-out, amounts paid pursuant to the net
debt/working capital adjustment, loan repayment, deposit recovery or other
payment to Sara Lee Corporation (or an affiliate thereof) in connection with the
disposition of the Sara Lee European Branded Apparel, Courtaulds private label
or Courtaulds International Fabrics businesses
2. Shares of Vatter GmbH
3. The $3,675,000 loan agreement between Courtaulds Textiles (Holdings) Limited
and Dogi China

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3(a)(vi)
CERTAIN HBI CONTRACTUAL LIABILITIES
The following shall be HBI Liabilities:
1. Obligation to comply with any and all non-compete, non-solicitation,
confidentiality and IP infringement covenants binding upon Sara Lee or other
members of the Sara Lee Group under the purchase and sale agreements identified
in this item 1 below, as any such Contract is amended, modified or restated from
time to time prior to the Distribution Date, which obligations and covenants
become binding upon Sara Lee or other members of the Sara Lee Group after the
consummation of the closing of the transactions contemplated thereby, together
with any Liability arising out of or resulting from the HBI Group failing to
comply therewith (including, without limitation, any Liability for
indemnification under any such agreement arising out of or resulting from such
failure to comply); provided, however, that (1) the Sara Lee Group shall retain
the obligation to indemnify the purchasers of the businesses or assets for
breaches of representations or warranties in the purchase and sale agreements
and for liabilities not assumed by such purchasers and (2) in no event shall the
HBI Group incur any liability or obligation resulting from a covenant breach or
other agreement violation by Sara Lee or the Sara Lee Group after the
Distribution Date:
     (a) First Amended and Restated Purchase Agreement, dated February 3, 2006,
among Sara Lee and Branded Apparel France SAS, and any ancillary transaction
agreements referenced therein;
     (b) Acquisition Agreement, dated March 19, 2001, between Sara Lee
Corporation, and Champion Europe S.p.A., and any ancillary transaction
agreements referenced therein;
     (c) Share Purchase Agreement, signed on August 3, 2001, between Sara Lee
Branded Apparel Italia S.p.A and Eminence SAS, and any ancillary transaction
agreements referenced therein; and
     (d) Stock Purchase Agreement, dated December 15, 1999, between Vlijmense
Belegging Maatschappij B.V., and Greenvale Holdings Limited, and any ancillary
transaction agreements referenced therein.
     (e) Purchase and Sale Agreement, dated December 10, 2003, among Sara Lee
Branded Apparel Italia S.p.A., Sara Lee/DE España, S.A. and Gilfin S.p.A., as
such agreement is amended, modified or restated from time to time.
     (f) Share Purchase Agreement, dated October 10, 2000, by and between
Courtaulds Textiles Holding S.A. and LCH, as amended, and any ancillary
transaction agreements referenced therein.
     (g) Business Sale Agreement: Sale of Zorbit, dated 6 February 2001, between
Courtaulds Textiles (Holdings) Limited and Zorbit Babycare Limited, as amended,
and any ancillary transaction agreements referenced therein.

 



--------------------------------------------------------------------------------



 



     (h) Business Sale Agreement: Sale of Lyle & Scott, dated 30 November 2000,
between Courtaulds Textiles (Holdings) Limited, Meaujo (506) Limited, Harris
Watson Investments Limited and Liddesdale Limited, as amended, and any ancillary
transaction agreements referenced therein.
     (i) Sale Agreement, dated 29 July 2001, between Sara Lee International
Corporation and Sotexim S.A.
     (j) Business Sale Agreement: Sale of Penn Nyla, Dartex Coatings and
Enterprise Coatings, dated 6 July 2001, between Courtaulds Textiles (Holdings)
Limited; Liberty Fabrics, Inc., Penn Nyla Limited, Dartex Coatings Limited,
Laminates USA Inc. and Harris Watson Investments Limited, as amended, and any
ancillary transaction agreements referenced therein.
     (k) Share Purchase Agreement, dated May 3, 2001, by and between Courtaulds
Textiles Holdings S.A.S. and S.D.G.P. 24, as amended, and any ancillary
transaction agreements referenced therein.
     (l) Agreements for the sale of Zimbabwe Hosiery Company to Berkshire
International on November 14, 2000.
     (m) Share Purchase Agreement dated August 15, 2005 by and between GMM
Capital LLC and Sara Lee International Corporation, as amended from time to
time.
2. Liabilities under the purchase and sale agreements identified in this item 2
below, and any related transaction Contract executed by any member of the Sara
Lee Group in connection with such agreement, as any such Contract is amended,
modified or restated from time to time:
     (a) Stock Purchase Agreement, dated April 20, 2001, among Sara Lee
Corporation, Champion Products, Inc. and GFSI, Inc. (d/b/a GEAR for Sports), and
any ancillary transaction agreements referenced therein;
     (b) Agreement for the Sale of the Australia Business dated February 26,
2001, among Sara Lee Apparel (Australasia) Pty Limited, Pacific Dunlop Limited,
and Sara Lee Corporation, and any ancillary transaction agreements referenced
therein;
     (c) Agreement for the Sale and Purchase of Certain Companies, dated
April 5, 2001, between Sara Lee International Corporation, and DOGI S.A., and
any ancillary transaction agreements referenced therein; and
3. Liabilities relating to the business of Host Apparel Group prior to July 1,
2005.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3(b)
EXCLUDED LIABILITIES
For the avoidance of doubt, the following Liabilities shall be Excluded
Liabilities:
1. Liabilities arising out of the operation of the following current or former
Subsidiaries of Sara Lee:
Sara Lee Branded Apparel Italia S.r.l.
South African Gossard (Proprietary) Limited
Sara Lee Intimates Nederland BV
Sara Lee Intimates Scandinavia AB
Sara Lee Intimates Scandinavia A/S
Sara Lee (Ireland) Ltd.
3. Liabilities relating to the Sara Lee U.K. Pension Plan, including Liabilities
under Funding and Guarantee Agreement between Sara Lee Corporation UK Holdings
Limited, Sara Lee Corporation and Sara Lee U.K. Pension Trustee Limited dated
March 31, 2006.
4. Liabilities relating to Sara Lee’s European Branded Apparel business, except
to the extent of any Liabilities, covenants or agreements relating to such
businesses that are specifically listed in this Agreement or on any Schedule to
this Agreement as being assumed by HBI.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.12
INTERCOMPANY ACCOUNTS
A. Trade or Misc. Receivables and Payables
The following guidance applies to any payable or receivable that is reported on
the following lines of Sara Lee’s internal EO-100 financial reporting
statements:
3.3 – Intercompany Receivables – Trade
21.03 – Intercompany Receivables – Misc
23.04 – Accounts Payable – Intercompany
31.03 – Intercompany Payable – Misc
Any member of the Sara Lee Group that has an intercompany payable balance to any
member of the HBI Group that is reported on one of these lines will repay those
payables by August 29, 2006.
Any member of the HBI Group that has an intercompany payable balance to any
member of the Sara Lee Group that is reported on one of these lines will repay
those payables by August 29, 2006.
B. Intercompany Royalties
Any member of the HBI Group that pays royalties to any member of the Sara Lee
Group will estimate the amount of royalties that would be due through the end of
period 2 of fiscal year 2007 and pay this amount to the applicable member of the
Sara Lee Group in August 2006.
C. Intercompany Indebtedness
Any member of the HBI Group or the Sara Lee Group that has outstanding
indebtedness owed to the other party that is reported on the following lines of
Sara Lee’s internal EO-100 financial reporting statements will pay the
outstanding amount to the applicable party by August 29, 2006:
21.0 Intercompany Receivable – Debt
21.02 Intercompany Receivable – Interest
31.01 Intercompany Payable – Debt
31.2 Intercompany Payable – Interest
D. Other Intercompany Amounts
Any amount that is payable to or receivable from any member of the Sara Lee
Group, on the one hand, and any member of the HBI Group, on the other hand, that
is reported on the following lines of Sara Lee’s internal EO-100 financial
reporting statements will be capitalized/written off by August 29, 2006:
31.05 Intercompany Notes – CEO
31.06 Intercompany Notes – Prior Year

 



--------------------------------------------------------------------------------



 



E. If any intercompany payables or receivables accrue between August 29, 2006
and September 2, 2006 pursuant to the accounts identified in categories A, B or
D above, then the respective parties will capitalize/write off such amounts as
of the close of business on September 2, 2006.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
CTHL EMPLOYEES
Martin Bentham
Vincent Fletcher
Miranda Frost
Julie Gifford
Glenn Logan
Kerry McIllrony
Roger Preston
Mike Starbuck
Aileen Webster

 



--------------------------------------------------------------------------------



 



SCHEDULE 7
HBI CONTRACTS
The following Contracts shall also be HBI Contracts:
Agreements Relating to Sale of Sara Lee Branded Apparel – Europe:
1. Wonderbra Trademark License Agreement, dated February 3, 2006, among Sara Lee
Trademark Holding LLC and DBA Lux 1 S.a.r.l., as amended from time to time.
2. Wonderbra Usufruct Agreement dated February 3, 2006 between Sara Lee
Trademark Holding LLC and DBA Lux 2 S.a.r.l., as amended from time to time.
3. Wonderbra Manufacturing Side Letter dated February 3, 2006 between Sara Lee
Trademark Holding LLC, DBA Lux 1 S.a.r.l. and DBA Lux 2 S.a.r.l., as amended
from time to time.
4. Playtex Trademark License Agreement, dated February 3, 2006, among Sara Lee
Trademark Holding LLC and DBA Lux 1 S.a.r.l., as amended from time to time.
5. Playtex Usufruct Agreement dated February 3, 2006 between Sara Lee Trademark
Holding LLC and DBA Lux 2 S.a.r.l., as amended from time to time.
6. Playtex Manufacturing Side Letter dated February 3, 2006 between Sara Lee
Trademark Holding LLC, DBA Lux 1 S.a.r.l. and DBA Lux 2 S.a.r.l., as amended
from time to time.
7. Distribution and Customer Transition Side Letter dated February 3, 2006
between Sara Lee Corporation and Branded Apparel France S.A.S., as amended from
time to time.
8. Amended Trade Mark Licensed Agreement, dated November 19, 1991, among Playtex
Apparel, Inc. (as subsequently merged with Sara Lee Corporation) and Playtex
Family Products Corporation (renamed Playtex Products, Inc.) as further amended
by exchange of letters between Sara Lee Corporation and Playtex Products, Inc.
dated as of November 23, 2005 and December 12, 2005.
9. DIM Trademark License Agreement, dated February 3, 2006, among DIM S.A. and
Sara Lee, as amended from time to time.
10. UNNO Trademark License Agreement, dated February 3, 2006, among DBA Lux 1
Sarl and Sara Lee, as amended from time to time.
11. Patent License dated February 3, 2006 by and between Sara Lee Corporation
and DBA Lux 1, as amended from time to time.
12. Patent License dated February 3, 2006 by and between Pretty Polly Ltd. and
DBA Lux 1, as amended from time to time.

 



--------------------------------------------------------------------------------



 



13. Patent License dated February 3, 2006 by and between Courtaulds Textile
Holdings Ltd. and DBA Lux 1 S.a.r.l., as amended from time to time.
14. Patent License Back dated February 3, 2006 by and between Playtex France
S.A.S. and Sara Lee Corporation, as amended from time to time.
15. Patent License Back dated February 3, 2006 by and between DBA Lux 1 and Sara
Lee Corporation, as amended from time to time.
16. Patent License Back dated February 3, 2006 by and between DIM S.A. and Sara
Lee Corporation, as amended from time to time.
17. Purchase Agreement Among Sara Lee Corporation and Branded Apparel France
S.A.S., dated November 13, 2005, as amended from time to time (with respect to
Sections 9(c) and 9(e) only).
Agreements Relating to Acquisition of National Textiles:
1. Purchase Agreement, dated September 15, 2005, among Sara Lee, National
Textiles, L.L.C., NT Investment Company, Inc., and certain other parties
identified therein, as such Contract is amended, modified or restated from time
to time, provided that Section 3(b) of such agreement and the associated Letter
of Credit shall remain the responsibility of Sara Lee.
2. Guaranty of Sara Lee Corporation for the benefit of Keith G. Huskins, Jerry
D. Rowland, Thomas E. McBride and J. Byron Vines.
Agreements Relating to Sale of Sara Lee Direct Selling:
1. Sara Lee Knit Products Distributorship Agreement, dated December 5, 2005,
among Sara Lee Knit Products Mexico, S.A. de C.V., Sara Lee Branded Apparel, a
division of Sara Lee, and House of Fuller S. de R.L. de C.V.
2. Sara Lee Moda Distributorship Agreement, dated December 5, 2005, among Sara
Lee Moda Femenina, S.A. de C.V., Sara Lee Branded Apparel, a division of Sara
Lee, and House of Fuller S. de R.L. de C.V.
3. Trademark License Agreement — Fragrances & Accessories, dated June 28, 2006,
among Sara Lee Branded Apparel, a division of Sara Lee, and Dart Industries Inc.
4. License Agreement, dated June 28, 2006, among Sara Lee Branded Apparel, a
division of Sara Lee, and Dart Industries Inc.
5. License Agreement, dated June 28, 2006, among Canadelle Limited Partnership
and Dart Industries, Inc.
6. License Agreement, dated June 28, 2006, among Sara Lee Global Finance, L.L.C.
and Dart Industries, Inc.

 



--------------------------------------------------------------------------------



 



7. License Agreement, dated June 28, 2006, among Sara Lee and Dart Industries,
Inc.
Agreements Relating to Acquisition of Assets of DFK Trading:
1. Asset Purchase Agreement dated November 22, 2004, among DFK International
Trading Limited, DFK Trading Corporation Limited, Daniel F. Keisman, Myrna I.
Keisman and Tonny Kam Chung, as amended from time to time.
2. Consulting Agreement dated as of June 3, 2005 by and between DFK
International Limited and DFK Trading Corp.
Agreements Relating to TOS2 Supply Initiative:
1. Strategic Relationship and Supply Agreement dated January 26, 2005 by and
between Sara Lee Corporation, acting through its Sara Lee Branded Apparel
Division and Industrias Duraflex S.A. de C.V.
2. Guarantee of Sara Lee Corporation dated April 28, 2005, on behalf of
Confecciones La Libertad, S.A. de C.V. for the benefit of The Fideicomiso
Especial Para La Creacion de Empleos En Sectories Estrategicos De El Salvador
Playtex Marketing Corporation:
1. The Amended Trademark License Agreement dated as of November 15, 1991 between
Playtex Marketing Corporation, Sara Lee Corporation (as successor to Playtex
Apparel, Inc.) and Playtex Family Products Corporation, as amended on
December 12, 2005.
Supply Agreement:
1. Deed and Summary Terms dated June 6, 2006 between Sara Lee Branded Apparel, a
division of Sara Lee, and Robert Ng for and on behalf of PD Enterprise United.

 